Exhibit 10.2

OFFICE LEASE

THIS OFFICE LEASE is executed this    19    day of     August    , 2009 by and
between DUKE CONSTRUCTION LIMITED PARTNERSHIP, an Indiana limited partnership
("Landlord"), and TEKELEC, a California corporation doing business in North
Carolina as Tekelec, Inc. ("Tenant").

ARTICLE 1 - LEASE OF PREMISES

Section 1.01

. Basic Lease Provisions and Definitions.



(a) Leased Premises (shown outlined in Exhibit A hereto): Suite 100 of the
building (the "Building") located at 5200 West Paramount Parkway, Morrisville,
North Carolina, 27560, within Perimeter Park (the "Park").

(b) Rentable Area: approximately 160,747 rentable square feet.

(c) Tenant's Proportionate Share: 100%.

(d) Minimum Annual Rent:

Year 1

$2,411,205.00

Year 2-9

(subject to abatement and increases
pursuant to Section 3.01 hereof)



(e) Monthly Rental Installments:

Months 1-12

$200,933.75



Months 13-108

(subject to abatement and increases
pursuant to Section 3.01 hereof)



(f) Intentionally Omitted.

(g) Commencement Date: August 1, 2009.

(h) Lease Term: Nine (9) years.

(i) Security Deposit: $84,937.36.

(j) Broker: W.C. Pinkard & Co., Inc. representing Tenant.

(k) Permitted Use: General office purposes; product research and development;
general product testing; electrical laboratory testing and procedures all
related to the telecommunications industry.

(l) Address for notices and payments are as follows:

Landlord:

Duke Construction Limited Partnership
c/o Duke Realty Corporation
Attn.: Raleigh Market - Vice President,
Asset Management & Customer Service
3005 Carrington Mill Road, Suite 100
Morrisville, North Carolina, 27560



--------------------------------------------------------------------------------

With a copy to:

Duke Construction Limited Partnership
c/o Duke Realty Corporation
Attn: Raleigh Market Attorney
3950 Shackleford Road, Suite 300
Duluth, Georgia 30096-8268

With
Payments to:

Duke Construction Limited Partnership
75 Remittance Drive, Suite 3230
Chicago, Illinois 60675-3230



Tenant:

Tekelec
5200 West Paramount Parkway
Morrisville, North Carolina 27560



EXHIBITS
Exhibit A - Leased Premises
Exhibit B - Intentionally Omitted
Exhibit C - Intentionally Omitted
Exhibit D - Intentionally Omitted
Exhibit E - Rules and Regulations
Exhibit F - Perimeter Two Refusal Space
Exhibit G - Perimeter One Refusal Space
Exhibit H - Adjacent Land
Exhibit I - BLS Index

Section 1.02

. Lease of Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Leased Premises, under the terms and conditions herein,
together with a non-exclusive right, in common with others, to use the following
(collectively, the "Common Areas"): the areas of the Park that are designed for
use in common by all tenants of the Park and their respective employees, agents,
customers, invitees and others.



ARTICLE 2 - TERM AND POSSESSION

Section 2.01. Term. The Commencement Date and Lease Term shall be as set forth
in Sections 1.01(g) and 1.01(h) above.

Section 2.02

. Condition of the Leased Premises. Tenant has personally inspected the Leased
Premises and accepts the same "AS IS" without representation or warranty by
Landlord of any kind.



Section 2.03

. Surrender of the Leased Premises. Upon the expiration or earlier termination
of this Lease, Tenant shall, at its sole cost and expense, immediately (a)
surrender the Leased Premises to Landlord in broom-clean condition and in good
order, condition and repair, subject to normal wear and tear and casualty, (b)
remove from the Leased Premises or where located (i) Tenant's Property (as
defined in Section 8.01 below), (ii) all data and communications equipment,
wiring and cabling (including above ceiling, below raised floors and behind
walls), and (iii) if requested by Landlord, any alterations required to be
removed pursuant to Section 7.03 below and the manufacturing area (which shall
include the

-2-

--------------------------------------------------------------------------------



removal of the lift and the Generators (as defined in Section 17.09 below) and
restoration of loading dock), and (c) repair any damage caused by any such
removal and restore the Leased Premises to the condition existing upon the
commencement date of the Existing Lease (as defined in Section 17.02 below),
reasonable wear and tear excepted. All of Tenant's Property that is not removed
within ten (10) business days following Landlord's written demand therefor shall
be conclusively deemed to have been abandoned and Landlord shall be entitled to
dispose of such property at Tenant's cost without incurring any liability to
Tenant. This Section 2.03 shall survive the expiration or any earlier
termination of this Lease. Notwithstanding anything to the contrary contained
herein, Tenant may submit a written request to Landlord no later than ninety
(90) days prior to the date upon which this Lease is set to expire of its desire
to leave its wiring and cabling in the Building. Landlord shall provide a
written response to any such request by Tenant within thirty (30) days after its
receipt of same advising Tenant as to whether (i) Tenant must remove all wiring
and cabling from the Building at the expense of Tenant prior to the vacation by
Tenant of the Building, or (ii) Tenant may leave all wiring and cabling in the
Building.

Section 2.04

. Holding Over. If Tenant retains possession of the Leased Premises after the
expiration or earlier termination of this Lease, Tenant shall be a tenant at
sufferance at one hundred twenty-five percent (125%) of the Monthly Rental
Installments and Annual Rental Adjustment (as hereinafter defined) for the
Leased Premises in effect upon the date of such expiration or earlier
termination, and otherwise upon the terms, covenants and conditions herein
specified, so far as applicable. Acceptance by Landlord of rent after such
expiration or earlier termination shall not result in a renewal of this Lease,
nor shall such acceptance create a month-to-month tenancy. In the event a
month-to-month tenancy is created by operation of law, either party shall have
the right to terminate such month-to-month tenancy upon thirty (30) days' prior
written notice to the other, whether or not said notice is given on the rent
paying date. This Section 2.04 shall in no way constitute a consent by Landlord
to any holding over by Tenant upon the expiration or earlier termination of this
Lease, nor limit Landlord's remedies in such event.



ARTICLE 3 - RENT



Section 3.01

. Base Rent. Except as otherwise expressly provided for in this Lease, Tenant
shall pay to Landlord the Minimum Annual Rent in the Monthly Rental Installments
in advance, without demand, deduction or offset, on the Commencement Date and on
or before the first day of each and every calendar month thereafter during the
Lease Term. The Monthly Rental Installments for partial calendar months shall be
prorated.



The parties agree that the Minimum Annual Rent shall be increased on each
anniversary of the Commencement Date in an amount equal to the US Department of
Labor, Bureau of Labor Statistics Consumer Price Index for Urban Wage Earners
and Clerical Workers (CPI-W), Seasonally Adjusted (SA), U.S. City Average, All
Items, 1982-84=100 (herein collectively defined as "BLS Index") for the twelve
(12) month period ending two (2) months prior to the expiration of the current
lease year (as used herein, a "lease year" shall refer to the twelve (12) month
period beginning on the Commencement Date, or anniversary thereof, as
applicable).

Notwithstanding the foregoing, in no event shall the Minimum Annual Rent payable
during any subsequent lease year as adjusted hereby be less than a one percent
(1%) increase over the Minimum Annual Rent paid during the immediately preceding
lease year or more than a two and one-half percent (2.5%) increase over the
Minimum Annual Rent paid during the immediately preceding lease year. Monthly
Rental Installments shall be an amount equal to one twelfth (1/12) of the
Minimum Annual Rent.

-3-

--------------------------------------------------------------------------------



Based on a Commencement Date of August 1, 2009, the initial twelve (12) month
period shall be June 2009 through May 2010. The parties agree that the initial
"BLS Index" shall be calculated by summing the individual one (1) month percent
changes for the twelve (12) month period described above. By way of example, as
illustrated on the chart attached hereto as Exhibit I, the "BLS Index" for the
period June 2008 through May 2009 calculates to an aggregate negative (-) 1.5%.
Therefore, in this instance, the minimum 1.0% increase shall apply.

If the Bureau of Labor Statistics shall discontinue publication of said "BLS
Index" or shall adopt a new method of computing the "BLS Index", the parties
agree to use a published price or cost index or published data as comparable as
possible to the "BLS Index" prior to the change in such method. If the "BLS
Index" has not been published for any of the time periods set forth above,
Landlord shall use the most recent publication dates available.

Notwithstanding anything contained in Section 1.01 (d) or (e), Landlord hereby
excuses Tenant from the payment of Monthly Rental Installments for July 1, 2011
through October 31, 2011, July 1, 2012 through October 31, 2012, and July 1,
2015 through October 31, 2015 of the Lease Term.  Notwithstanding anything to
the contrary contained herein, in the event Tenant is in Default under this
Lease beyond any applicable cure period on the first day of the month of any
excused rent payment, Tenant shall not be entitled to such excused rent. The
payment of any such excused rent shall be deducted from any Accelerated Rent
Difference or Accelerated Rent to which Landlord maybe entitled under Section
13.02.

Section 3.02

. Annual Rental Adjustment Definitions.



(a) "Annual Rental Adjustment" shall mean the amount of Tenant's Proportionate
Share of Building Operating Expenses and Building Common Area and prorata share
of Park Common Area expenses for a particular calendar year. Tenant's prorata
share of Park Common Area expenses shall be calculated by dividing the total
acreage of the parcel upon which the Building is located by the total acreage of
that portion of the Park that is encumbered by the protective covenants.

(b) "Operating Expenses" shall mean the amount of all of Landlord's reasonable
costs and expenses paid or incurred in operating, repairing, replacing and
maintaining the Building and the Common Areas in good condition and repair for a
particular calendar year (including all additional costs and expenses that
Landlord reasonably determines that it would have paid or incurred during such
year if the Building had been fully occupied), including by way of illustration
and not limitation, the following: all Real Estate Taxes (as hereinafter
defined), insurance premiums and deductibles; water, sewer, electrical and other
utility charges other than the separately billed electrical and other charges
paid by Tenant as provided in this Lease (or other tenants in the Building);
painting; stormwater discharge fees; service and other charges incurred in the
repair, replacement, operation and maintenance of the elevators; washing of
windows at intervals reasonably established by Landlord; base building life
safety equipment; tools and supplies; repair costs; landscape maintenance costs;
security patrols; license, permit and inspection fees; management fees (which
shall not exceed 3% of the gross rental receipts for the Building);
administrative fees; supplies, costs, wages and related employee benefits
payable for the management, maintenance and operation of the Building;
maintenance, repair and replacement of the driveways, parking areas, curbs and
sidewalk areas (including snow and ice removal), landscaped areas, drainage
strips, sewer lines, exterior walls, foundation, structural frame, roof, gutters
and lighting; and maintenance and repair costs, dues, fees and assessments
incurred under any covenants or charged by any owners association. The cost of
any Operating Expenses that are capital in nature shall be amortized over the
useful life of the improvement (as reasonably determined by Landlord), and only
the amortized

-4-

--------------------------------------------------------------------------------



portion shall be included in Operating Expenses. Notwithstanding anything
contained to the contrary herein, Tenant shall have the right to directly
contract for elevator maintenance, pest control, window washing, landscaping and
trash removal services upon thirty (30) days written notice to Landlord and
subject to Landlord's consent, and after the expiration or earlier termination
if allowable, of any existing Landlord contracts, in which case the costs of
such services shall be paid by Tenant directly to such vendor and not be
included in the Operating Expenses.

Operating Expenses shall not include the following:

costs of selling, ground leasing, syndicating or financing, mortgaging or
hypothecating any interest of Landlord in the Building (including the costs of
defending any lawsuits in connection with any of the foregoing); payments of
principal, interest and other amounts under any Mortgage or other secured debt;
and all rent and other payments due under any ground lease;

marketing costs, brokerage fees, leasing commissions, legal fees, advertising
and promotional expenses, design fees, space planners' fees, improvement
allowances, and construction costs (including permit, license and inspection
fees) incurred in connection with lease of space in the Building;

legal fees and costs, settlements, judgments or awards arising out of any
disputes between Landlord and any other tenant or occupant of the Building (or
prospective tenants or occupants), or between Landlord and its employees or
agents not engaged in Building operations;

costs associated with the operation of the business of the ownership entity
which constitutes "Landlord" (as distinguished from the cost of Building
operations), including the costs of corporate overheard, general administrative
expenses, accounting and legal matters related thereto;

bad debt loss, rent loss, or reserves (except for the premiums, if any, for rent
loss insurance);

late charges, fines, penalties and liquidated damages payable by Landlord as a
result of Landlord's unwillingness or inability to make payments when due;

capital costs incurred in connection with the original construction of the
Building or in connection with any major structural change in or to the
Building, such as adding or deleting floors;

the wages and benefits of any employee who does not devote substantially all of
his or her employed time to the Building unless such wages and benefits are
appropriately prorated (but in no event above the level of VP Asset Management
or equivalent);

rentals and other related expenses incurred in leasing air conditioning systems,
elevators or other equipment, the cost of which, if purchased, would be excluded
from Operating Expenses as a capital cost, except for equipment not affixed to
the Building which is used in providing janitorial or similar services, and
further excepting from this exclusion such equipment rented or leased to remedy
or ameliorate an emergency condition in the Building;

costs for the acquisition of sculptures, paintings, fountains or other objects
of art in excess of $5,000.00 in the aggregate per calendar year;

-5-

--------------------------------------------------------------------------------



rent for any office space occupied by Building management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of
comparable buildings in Raleigh, with adjustment where appropriate for the size
of the applicable Building;

costs arising from Landlord's charitable or political contributions;

costs of monitoring, testing, reporting, management, removal or remediation
(collectively, "Hazardous Materials Compliance Actions") incurred in connection
with any Hazardous Material existing at the Building as of the date of initial
occupancy of the Building by Tenant;

any Operating Expense which is not billed to Tenant within two (2) years
following the end of the calendar year in which such Operating Expense became
payable by Landlord, specifically excluding the amortization of capitals as
permitted below;

costs of capital improvements undertaken in the Building, except such capital
improvements as (i) are reasonably anticipated by Landlord to effect economies
in the operation or maintenance of the Building, or any portion thereof; (ii)
are undertaken for the purpose of enhancing or maintaining the Building/site
integrity, general security and safety of occupants of the Building; (iii) are
required under any Law enacted on or after the original occupancy of the
Building by Tenant, The cost of each capital improvement permitted to be
included in Operating Expenses shall be amortized over the reasonably estimated
useful life of the item, at an interest rate equal to Landlord's actual cost of
funds;

the cost of all deductible and self-insured retention amounts paid or incurred
by Landlord (collectively, "Landlord Deductible Amounts"), to the extent such
costs would exceed a commercially reasonable amount;

the cost of any services or utilities that are provided directly to and payable
directly by any tenant of the Building;

expenses arising out of the operation, management, maintenance or repair of any
retail or other non-office premises in the Building;

compensation paid to clerks, attendants, or other persons in any concierge (not
including any messenger or reception desk) or commercial concessions operated by
Landlord, its agents, contractors, vendors or affiliates;

depreciation on the Building;

costs representing amounts paid to an affiliate of Landlord for services or
materials which are in excess of the amounts which would have been paid in the
absence of such relationship; Repairs and replacements for which and to the
extent that Landlord has been reimbursed by insurance and/or paid pursuant to
warranties; and

validated parking for any entity, except for validated parking for vendors and
others coming to the management office of the Building for building management
business.

-6-

--------------------------------------------------------------------------------



(c) "Tenant's Proportionate Share of Operating Expenses" shall mean an amount
equal to the product of Tenant's Proportionate Share times the Building
Operating Expenses and Building Common Area and prorata share of Park Common
Area expenses.

(d) "Real Estate Taxes" shall mean any form of real estate tax or assessment or
service payments in lieu thereof, and any license fee, commercial rental tax,
improvement bond or other similar charge or tax (other than inheritance,
personal income or estate taxes) imposed upon the Building or Common Areas, or
against Landlord's business of leasing the Building, by any governmental
authority having the power to so charge or tax, together with reasonable costs
and expenses of contesting the validity or amount of the Real Estate Taxes.

Section 3.03

. Payment of Additional Rent.



(a) Any amount required to be paid by Tenant hereunder (exclusive of Minimum
Annual Rent) and any charges or expenses incurred by Landlord on behalf of
Tenant under the terms of this Lease shall be considered "Additional Rent"
payable in the same manner and upon the same terms and conditions as the Minimum
Annual Rent reserved hereunder, except as set forth herein to the contrary. Any
failure on the part of Tenant to pay such Additional Rent when and as the same
shall become due shall entitle Landlord to the remedies available to it for
non-payment of Minimum Annual Rent.

(b) In addition to the Minimum Annual Rent specified in this Lease, Tenant shall
pay to Landlord as Additional Rent for the Leased Premises, in each calendar
year or partial calendar year during the Lease Term, an amount equal to the
Annual Rental Adjustment for such calendar year. Landlord shall estimate the
Annual Rental Adjustment annually, and Landlord shall endeavor to provide
written notice thereof to Tenant at least thirty (30) days prior to the
beginning of each calendar year but Landlord shall provide written notice to
Tenant at least fifteen (15) days prior to the beginning of each calendar year.
Tenant shall pay to Landlord each month, at the same time the Monthly Rental
Installment is due, an amount equal to one-twelfth (1/12) of the estimated
Annual Rental Adjustment. If Operating Expenses increase during a calendar year,
Landlord may increase the estimated Annual Rental Adjustment during such year by
giving Tenant written notice to that effect at least thirty (30) days prior to
such increase, and thereafter Tenant shall pay to Landlord, in each of the
remaining months of such year, an amount equal to the amount of such increase in
the estimated Annual Rental Adjustment divided by the number of months remaining
in such year. Within a reasonable time after the end of each calendar year,
Landlord shall prepare and deliver to Tenant a statement showing the actual
Annual Rental Adjustment. Within thirty (30) days after receipt of the
aforementioned statement, Tenant shall pay to Landlord, or Landlord shall credit
against the next rent payment or payments due from Tenant, as the case may be,
the difference between the actual Annual Rental Adjustment for the preceding
calendar year and the actual amount paid by Tenant during such year. This
Section 3.03 shall survive the expiration or any earlier termination of this
Lease.

Section 3.04

. Late Charges. Tenant acknowledges that Landlord shall incur certain additional
unanticipated administrative and legal costs and expenses if Tenant fails to pay
timely any payment required hereunder. Therefore, in addition to the other
remedies available to Landlord hereunder, if any payment required to be paid by
Tenant to Landlord hereunder shall become overdue, such unpaid amount shall bear
interest from the due date thereof to the date of payment at the prime rate of
interest, as reported in the Wall Street Journal (the "Prime Rate") plus six
percent (6%) per annum; provided, however, that Tenant shall not be liable for
late charges for the period of the one-time Default which is subject to the
grace period granted to Tenant under Section 13.01(a).



-7-

--------------------------------------------------------------------------------

Section 3.05. Right to Audit

.  Tenant will be entitled from time to time to audit and verify the operations
of the Building and the related books and records of Landlord to assure that the
Operating Expenses from time to time reported by Landlord are in keeping with
the provisions of this Agreement.  As to any calendar year, any undertaking by
Tenant must be initiated within sixty (60) days of receipt by Tenant of the
statement from Landlord identifying the Annual Rental Adjustment; and absent
fraud or gross negligence on Landlord's part, the Operating Expenses as timely
reported by Landlord for the calendar year will be deemed controlling upon the
expiration of Tenant's audit and verification rights for such calendar year.  In
the event of any errors, the appropriate party will make a correcting payment in
full to the other party within thirty (30) days after the determination and
written communication to all parties of the amount of such error. In the event
of any errors on the part of Landlord in excess of seven percent (7%) of
Operating Expenses for any calendar year, Landlord will reimburse Tenant for all
costs of an audit reasonably incurred by Tenant, such costs not to exceed Seven
Hundred Fifty and 00/100 Dollars ($750.00).

ARTICLE 4 - SECURITY DEPOSIT

Tenant has previously deposited with Landlord the Security Deposit equal to
Eighty-Four Thousand Nine Hundred Thirty-Seven and 36/100 Dollars ($84,937.36)
as security for the performance by Tenant of all of Tenant's obligations
contained in this Lease. In the event of a default by Tenant, Landlord may apply
all or any part of the Security Deposit to cure all or any part of such default;
provided, however, that any such application by Landlord shall not be or be
deemed to be an election of remedies by Landlord or considered or deemed to be
liquidated damages. Tenant agrees to promptly, upon demand, deposit such
additional sum with Landlord as may be required to maintain the full amount of
the Security Deposit. All sums held by Landlord pursuant to this section shall
be without interest and may be commingled by Landlord. At the end of the Lease
Term, provided that there is then no uncured default or any repairs required to
be made by Tenant pursuant to Section 2.03 above or Section 7.03 below, Landlord
shall return the Security Deposit to Tenant.

ARTICLE 5 - OCCUPANCY AND USE

Section 5.01

. Use. Tenant shall use the Leased Premises for the Permitted Use and for no
other purpose without the prior written consent of Landlord, not to be
unreasonably withheld, conditioned or delayed.



Section 5.02

. Covenants of Tenant Regarding Use.



(a) Tenant shall (i) use and maintain the Leased Premises and conduct its
business thereon in a safe, careful, reputable and lawful manner, (ii) comply
with all covenants that encumber the Building and all laws, rules, regulations,
orders, ordinances, directions and requirements of any governmental authority or
agency, now in force or which may hereafter be in force, including, without
limitation, those which shall impose upon Landlord or Tenant any duty with
respect to or triggered by a change in the use or occupation of, or any
improvement or alteration to, the Leased Premises, and (iii) comply with and
obey all reasonable directions, rules and regulations of Landlord, including the
Building Rules and Regulations attached hereto as Exhibit E and made a part
hereof, as may be modified in writing from time to time by Landlord on
reasonable written notice to Tenant, provided, however, that except in the event
of changes compelled by governing law, Landlord shall not alter any of its
directions, rules, or regulations in a manner that would materially adversely
affect Tenant; provided that (a) in the event of any conflict between said rules
and regulations and the express terms of this Lease, the Lease shall control,
(b) such rules and regulations are for the safety, care, order, and cleanliness
of the Building and the Common Areas, (c) such rules and regulations do not
materially interfere with the Permitted Use, (d) such rules and regulations do
not require payment of additional monies, and (e) such rules and regulations are
uniformly enforced in a non-discriminatory manner.

-8-

--------------------------------------------------------------------------------



(b) Tenant shall not do or permit anything to be done in or about the Leased
Premises that will in any way cause a nuisance, obstruct or interfere with the
rights of other tenants or occupants of the Building, if any, or injure or annoy
them. Landlord shall not be responsible to Tenant for the non-performance by any
other tenant or occupant of the Building, if any, of Landlord's directions,
rules and regulations, but agrees that any enforcement thereof shall be done
uniformly. Tenant shall not overload the floors of the Leased Premises. All
damage to the floor structure or foundation of the Building due to improper
positioning or storage of items or materials shall be repaired by Tenant at the
sole expense of Tenant, provided that Tenant is able to affect such repairs
within thirty (30) days of the occurrence of such damage. If Tenant is unable to
complete such repairs within thirty (30) days, then, Landlord shall make such
repairs at the sole expense of Tenant, who shall reimburse Landlord immediately
therefor upon demand for reasonable expenses related thereto upon receipt of
reasonable documentation. Tenant shall not use the Leased Premises, nor allow
the Leased Premises to be used, for any purpose other than the Permitted Use or
in any manner that would (i) invalidate any policy of insurance now or hereafter
carried by Landlord on the Building, or (ii) increase the rate of premiums
payable on any such insurance policy unless Tenant reimburses Landlord for any
increase in premium charged. Upon written documentation evidencing that Tenant's
use was the proximate cause of such increase, Tenant shall reimburse Landlord
for such increase; provided that Tenant receives notice and an opportunity to
cure prior to being charged for such increase.

Section 5.03

. Landlord's Rights Regarding Use. Without limiting any of Landlord's rights
specified elsewhere in this Lease (a) Landlord shall have the right at any time,
upon written notice to Tenant, to control, change or otherwise alter the Common
Areas in such manner as it deems necessary or proper, and (b) Landlord, its
agents, employees and contractors and any mortgagee of the Building shall have
the right to enter any part of the Leased Premises at reasonable times upon
reasonable notice (except in the event of an emergency where no notice shall be
required) for the purposes of examining or inspecting the same (including,
without limitation, testing to confirm Tenant's compliance with this Lease),
showing the same to prospective purchasers, mortgagees, showing (within the last
twelve (12) months of the Lease Term and at reasonable times or any time during
the Lease Term in the event of a Default hereunder) the same to prospective
tenants, and making such repairs, alterations or improvements to the Leased
Premises or the Building as Landlord may deem necessary or desirable. Except as
provided in Article 8 below, Landlord shall incur no liability to Tenant for
such entry, nor shall such entry constitute an eviction of Tenant or a
termination of this Lease, or entitle Tenant to any abatement of rent therefor;
provided, however, that except in case of an emergency, Landlord shall use
reasonable efforts to minimize any interruption to Tenant's business operation
during entry by Landlord into the Leased Premises and Landlord, except in case
of emergency shall be accompanied by Tenant and follow Tenant's protocol.



ARTICLE 6 - UTILITIES AND OTHER BUILDING SERVICES

Tenant shall obtain in its own name and pay directly to the appropriate supplier
the cost of all utilities and services, including cleaning and janitorial
services, serving the Leased Premises. However, if any services or utilities are
jointly metered with other property, Landlord shall make a reasonable
determination of Tenant's proportionate share of the cost of such utilities and
services (at rates that would have been payable if such utilities and services
had been directly billed by the utilities or services providers) and Tenant
shall pay such share to Landlord within thirty (30) days after receipt of
Landlord's written statement. Notwithstanding the provisions of Section
17.13(c), Landlord shall not be liable in damages or otherwise for any failure
or interruption of any utility or other Building service and no such failure or
interruption shall entitle Tenant to terminate this Lease or withhold sums due
hereunder.

-9-

--------------------------------------------------------------------------------

ARTICLE 7 - REPAIRS, MAINTENANCE AND ALTERATIONS

Section 7.01

. Repair and Maintenance of Building. Landlord shall maintain in good condition
and make all necessary repairs, replacements, and maintenance to the roof,
sprinkler systems, exterior walls, exterior doors, foundation, structural frame
of the Building, windows, corridors, the parking and landscaped areas and other
Common Areas, serving the Leased Premises and the Common Areas ( in accordance
with Section 7.02 of this Lease), and Landlord shall use reasonable efforts to
keep all equipment used in common with other tenants, if any, in good condition
and repair.. The cost of such repairs, replacements and maintenance shall be
included in Operating Expenses to the extent provided in Section 3.02; provided
however, to the extent any such repairs, replacements or maintenance are
required because of the negligence, misuse or Default of Tenant, its employees,
agents, contractors, customers or invitees, Landlord shall make such repairs at
Tenant's sole expense. Repairs shall be commenced within five (5) business days
after receiving written notice from Tenant of the need for such repair or
replacement.

Section 7.02

. Repair and Maintenance of Leased Premises. Tenant shall, at its own cost and
expense, maintain the Leased Premises in good condition, regularly servicing and
promptly making all repairs and replacements thereto, unless repair is
necessitated by Landlord's negligence as it relates to Landlord's obligations in
Section 7.01, including but not limited to the electrical systems, heating and
air conditioning systems, plate glass, floors, windows and doors, non-base
building life safety and/or critical cooling equipment, and plumbing systems.
Tenant shall obtain a preventive maintenance contract on the heating,
ventilating and air-conditioning systems and provide Landlord with a copy
thereof. The preventive maintenance contract shall meet or exceed Landlord's
standard maintenance criteria, and shall provide for the inspection and
maintenance of the heating, ventilating and air conditioning system on at least
a semi-annual basis. Nothing in this Article 7 shall obligate Landlord or Tenant
to repair normal wear and tear to any paint, wall covering or carpet in the
Leased Premises.



Section 7.03

. Alterations.



(a) Tenant shall not permit alterations in or to the Leased Premises unless and
until Landlord has approved the plans therefor in writing, which approval shall
not be unreasonably withheld, conditioned or delayed. As a condition of such
approval, Landlord may require Tenant to remove the alterations and restore the
Leased Premises upon termination of this Lease; otherwise, all such alterations
shall at Landlord's option become a part of the realty and the property of
Landlord, and shall not be removed by Tenant. However, Tenant shall not be
required to remove any such alteration unless at the time Tenant requested
Landlord's consent to such installation Landlord notified Tenant in writing that
the alteration must be removed at the time of surrendering the Leased Premises.
Tenant shall ensure that all alterations shall be made in accordance with all
applicable laws, regulations and building codes, in a good and workmanlike
manner and of quality equal to or better than the original construction of the
Building. No person shall be entitled to any lien derived through or under
Tenant for any labor or material furnished to the Leased Premises, and nothing
in this Lease shall be construed to constitute Landlord's consent to the
creation of any lien. If any lien is filed against the Leased Premises for work
claimed to have been done for or material claimed to have been furnished to
Tenant, Tenant shall cause such lien to be discharged of record within thirty
(30) days after filing. Tenant shall indemnify Landlord from all costs, losses,
expenses and attorneys' fees in connection with any construction or alteration
and any related lien. Tenant agrees that Duke Construction Limited Partnership
or a subsidiary or affiliate of Landlord shall be permitted to bid as general
contractor for any alterations to the Leased Premises. In the event Duke
Construction Limited Partnership or a subsidiary or affiliate of Landlord is not
the general contractor for any alterations to the Leased Premises, (i) Tenant's
proposed general contractor is subject to Landlord's prior approval which shall
not be unreasonably withheld, conditioned or delayed, (ii) the general

-10-

--------------------------------------------------------------------------------



contractor shall provide evidence of insurance, and copies of plans and
specifications relating to the alterations and (iii) Landlord shall receive a
construction management fee equal to three and one-half percent (3.5%) of the
cost of such alterations (an "Oversight Fee"). Tenant shall cause said general
contractor to comply with Landlord's reasonable building standards, Landlord's
reasonable mechanical, electrical and plumbing specifications and Landlord's
reasonable rules of conduct.

(b) Notwithstanding anything to the contrary above, Tenant shall have the right
to make alterations to the Leased Premises without obtaining Landlord's prior
written consent and without paying an Oversight Fee, provided that (i) such
alterations do not exceed One Hundred Thousand and No/100 Dollars ($100,000.00)
in cost in any one instance; (ii) such alterations are non-structural in nature
and do not affect the Building systems; (iii) no permit is required for such
alteration; and (iv) Tenant provides Landlord with prior written notice of its
intention to make such alterations stating in reasonable detail the nature,
extent and estimated cost of such alterations together with the plans and
specifications for the same no less than ten (10) days before the date on which
Tenant anticipates commencing construction of the same.

ARTICLE 8 - INDEMNITY AND INSURANCE

Section 8.01

. Tenant's Property. All of Tenant's trade fixtures, merchandise, inventory,
special fire protection equipment, telecommunication and computer equipment,
supplemental air conditioning equipment, kitchen equipment and all other
personal property in or about the Leased Premises, the Building or the Common
Areas, which is deemed to include the trade fixtures, merchandise, inventory and
personal property of others located in or about the Leased Premises or Common
Areas at the invitation, direction or acquiescence (express or implied) of
Tenant (all of which property shall be referred to herein, collectively, as
"Tenant's Property"), shall be and remain at Tenant's sole risk. Landlord shall
not be liable to Tenant or to any other person for, and Tenant hereby releases
Landlord from (a) any and all liability for theft or damage to Tenant's
Property, and (b) any and all liability for any injury to Tenant or its
employees, agents, contractors, guests and invitees in or about the Leased
Premises, the Building or the Common Areas, except to the extent of personal
injury caused directly by the negligence or willful misconduct of Landlord, its
agents, employees or contractors. Nothing contained in this Section 8.01 shall
limit (or be deemed to limit) the waivers contained in Section 8.06 below. In
the event of any conflict between the provisions of Section 8.06 below and this
Section 8.01, the provisions of Section 8.06 shall prevail. This Section 8.01
shall survive the expiration or earlier termination of this Lease.



Section 8.02

. Indemnification by Tenant. Tenant shall protect, defend, indemnify and hold
Landlord, and its parents, owners, affiliates, successors, assigns, directors,
officers, agents, employees and contractors harmless from and against any and
all claims, damages, demands, penalties, costs, liabilities, losses, and
expenses (including reasonable attorneys' fees and expenses at the trial and
appellate levels) to the extent (a) arising out of or relating to any act,
omission, negligence, or willful misconduct of Tenant or Tenant's agents,
employees, contractors, customers or invitees in or about the Leased Premises,
the Building or the Common Areas, (b) arising out of or relating to any of
Tenant's Property, or (c) arising out of any other act or occurrence within the
Leased Premises, in all such cases except to the extent of personal injury
caused directly by the negligence or willful misconduct of Landlord, its agents,
employees or contractors. Nothing contained in this Section 8.02 shall limit (or
be deemed to limit) the waivers contained in Section 8.06 below. In the event of
any conflict between the provisions of Section 8.06 below and this Section 8.02,
the provisions of Section 8.06 shall prevail. This Section 8.02 shall survive
the expiration or earlier termination of this Lease.



-11-

--------------------------------------------------------------------------------

Section 8.03

. Indemnification by Landlord. Landlord shall protect, defend, indemnify and
hold Tenant, and its parents, owners, affiliates, successors, assigns,
directors, officers, agents, employees and contractors harmless from and against
any and all claims, damages, demands, penalties, costs, liabilities, losses and
expenses (including reasonable attorneys' fees and expenses at the trial and
appellate levels) to the extent arising out of or relating to any act, omission,
negligence or willful misconduct of Landlord or Landlord's agents, employees or
contractors. Nothing contained in this Section 8.03 shall limit (or be deemed to
limit) the waivers contained in Section 8.06 below. In the event of any conflict
between the provisions of Section 8.06 below and this Section 8.03, the
provisions of Section 8.06 shall prevail. This Section 8.03 shall survive the
expiration or earlier termination of this Lease.

Section 8.04

. Tenant's Insurance.



(a) During the Lease Term (and any period of early entry or occupancy or holding
over by Tenant, if applicable), Tenant shall maintain the following types of
insurance, in the amounts specified below:

(i) Liability Insurance. Commercial General Liability Insurance (which insurance
shall not exclude blanket, contractual liability, broad form property damage,
personal injury, or fire damage coverage) covering the Leased Premises and
Tenant's use thereof against claims for bodily injury or death and property
damage, which insurance shall provide coverage on an occurrence basis with a per
occurrence limit of not less than $6,000,000, which may be satisfied by any
combination of primary and excess or umbrella per occurrence policies. Tenant
shall only be required to obtain one (1) policy meeting these requirements which
may also be used to satisfy the insurance requirement for Liability Insurance
for the space that Tenant leases from Landlord's affiliate, Duke Realty Limited
Partnership, in the building located at 5200 East Paramount Parkway,
Morrisville, North Carolina, 27560,

(ii) Property Insurance. Special Form Insurance (which insurance shall not
exclude flood or earthquake) in the amount of the full replacement cost of
Tenant's Property and betterments (including alterations or additions performed
by Tenant pursuant hereto, but excluding those improvements, if any, made
pursuant to Section 2.02 above), which insurance shall include an agreed amount
endorsement waiving coinsurance limitations.

(iii) Worker's Compensation Insurance. Worker's Compensation insurance in
amounts required by applicable law; provided, if there is no minimum statutory
amount required for Tenant, Tenant shall still be required to obtain Worker's
Compensation insurance coverage and provide Landlord with evidence of such
Worker's Compensation insurance.

(iv) Business Interruption Insurance. Business Interruption Insurance with
limits not less than an amount equal to two (2) years rent hereunder.

(v) Automobile Insurance. Comprehensive Automobile Liability Insurance insuring
bodily injury and property damage arising from all owned, non-owned and hired
vehicles, if any, with minimum limits of liability of $1,000,000 per accident.

Notwithstanding the foregoing, Tenant may elect not to carry Automobile
Liability Insurance; provided, however, that in such event Tenant shall release
Landlord from any and all liability (except to the extent arising from
Landlord's negligence) arising during the Lease Term that would have been
covered by such Automobile Liability Insurance had Tenant elected to carry such
coverage.



(vi) Pollution Liability. In addition, commencing as of the Commencement Date,
Tenant shall obtain a policy of liability insurance, or endorsements to Tenant's
policy or policies of

-12-

--------------------------------------------------------------------------------

liability insurance, covering pollution liability with limits of not less than
$3,000,000. Notwithstanding the foregoing, Tenant may elect not to carry
Pollution Liability Insurance; provided, however, that in such event Tenant
shall release Landlord from any and all liability (except to the extent arising
from Landlord's negligence) arising during the Lease Term that would have been
covered by such Pollution Liability Insurance had Tenant elected to carry such
coverage.

(b) All insurance required to be carried by Tenant hereunder shall (i) be issued
by one or more insurance companies reasonably acceptable to Landlord, licensed
to do business in the State in which the Leased Premises is located and having
an AM Best's rating of A IX or better, and (ii) provide that said insurance
shall not be materially changed, canceled or permitted to lapse on less than
thirty (30) days' prior written notice to Landlord. In addition, Tenant's
insurance shall protect Tenant and Landlord as their interests may appear,
naming Landlord, Landlord's managing agent, and any mortgagee requested by
Landlord, as additional insureds under its commercial general liability
policies. On or before the Commencement Date (or the date of any earlier entry
or occupancy by Tenant), and thereafter, within thirty (30) days prior to the
expiration of each such policy, Tenant shall furnish Landlord with certificates
of insurance in the form of ACORD 25 or ACORD 25-S (or other evidence of
insurance reasonably acceptable to Landlord), evidencing all required coverages,
together with a copy of the endorsement(s) to Tenant's commercial general
liability policy evidencing primary and non-contributory coverage offered to the
appropriate additional insureds. Upon Tenant's receipt of a request from
Landlord, Tenant shall provide Landlord with copies of all insurance policies,
including all endorsements, evidencing the coverages required hereunder. If
Tenant fails to carry such insurance and furnish Landlord with such certificates
of insurance or copies of insurance policies (if applicable), within ten (10)
business days after Landlord's written demand, Landlord may obtain such
insurance on Tenant's behalf and Tenant shall reimburse Landlord upon demand and
receipt of reasonable documentation for the cost thereof as Additional Rent.

Section 8.05

. Landlord's Insurance. During the Lease Term, Landlord shall maintain the
following types of insurance, in the amounts specified below (the cost of which
shall be included in Operating Expenses):



(a) Liability Insurance. Commercial General Liability Insurance (which insurance
shall not exclude blanket, contractual liability, broad form property damage,
personal injury, or fire damage coverage) covering the Common Areas against
claims for bodily injury or death and property damage, which insurance shall
provide coverage on an occurrence basis with a per occurrence limit of not less
than $6,000,000, which may be satisfied by any combination of primary and excess
or umbrella per occurrence policies.

(b) Property Insurance. Special Form Insurance (which insurance shall not
exclude flood or earthquake) in the amount of the full replacement cost of the
Building, including, without limitation, any improvements, if any, made pursuant
to Section 2.02 above, but excluding Tenant's Property and any other items
required to be insured by Tenant pursuant to Section 8.04 above.

(c) Insurance Certificates. Landlord shall provide certificates evidencing the
above referenced insurance coverage within ten (10) business days of Tenant's
request.

Section 8.06

. Waiver of Subrogation. Notwithstanding anything contained in this Lease to the
contrary, Landlord and Tenant hereby waive any rights each may have against the
other on account of any loss of or damage to their respective property, the
Leased Premises, its contents, or other portions of the Building or Common Areas
arising from any risk which is required to be insured against by Sections
8.04(a)(ii), 8.04(a)(iii), 8.04(a)(iv) and 8.05(b) above. In addition, Landlord
and Tenant hereby waive

-13-

--------------------------------------------------------------------------------



any rights each may have against the other on account of any loss, injury or
damage to an employee of the other arising out of such employee's employment
relationship. The special form coverage insurance policies and worker's
compensation insurance policies maintained by Landlord and Tenant as provided in
this Lease shall include an endorsement containing an express waiver of any
rights of subrogation by the insurance company against Landlord and Tenant, as
applicable. Each party shall provide evidence of such waiver upon request of the
other party.

ARTICLE 9 - CASUALTY

In the event of total or partial destruction of the Building or the Leased
Premises by fire or other casualty, Landlord agrees promptly to restore and
repair same; provided, however, Landlord's obligation hereunder with respect to
the Leased Premises shall be limited to the reconstruction of such of the
leasehold improvements as were originally required to be made by Landlord
pursuant to Section 2.02 above, if any. Rent shall proportionately abate during
the time that the Leased Premises or part thereof are unusable because of any
such damage. Notwithstanding the foregoing, if the Leased Premises are (a) so
destroyed that they cannot be repaired or rebuilt within two hundred ten (210)
days from the casualty date; or (b) destroyed by a casualty that is not covered
by the insurance required hereunder or, if covered, such insurance proceeds are
not released by any mortgagee entitled thereto or are insufficient to rebuild
the Building and the Leased Premises; then, in case of a clause (a) casualty,
either Landlord or Tenant may, or, in the case of a clause (b) casualty, then
Landlord may, upon sixty (60) days' written notice to the other party, terminate
this Lease with respect to matters thereafter accruing. Both parties waive any
rights under applicable laws inconsistent with the terms of this paragraph.

ARTICLE 10 - EMINENT DOMAIN

If all or any substantial part (such that the Leased Premises will be
commercially impracticable for Tenant's Permitted Use) of the Building or Common
Areas shall be acquired by the exercise of eminent domain, Landlord may
terminate this Lease by giving written notice to Tenant on or before the date
possession thereof is so taken; provided, however Landlord shall use good faith
efforts to notify Tenant of any such anticipated termination in advance of the
effective date thereof. If all or any part of the Leased Premises shall be
acquired by the exercise of eminent domain so that the Leased Premises shall
become commercially impracticable for Tenant to use for Tenant's Permitted Use,
Tenant may terminate this Lease by giving written notice to Landlord as of the
date possession thereof is so taken. All damages awarded shall belong to
Landlord; provided, however, that notwithstanding the foregoing, nothing
contained herein shall prevent Tenant from seeking in a separate action
reimbursement from the condemning authority (if permitted by law) for moving
expenses, business interruption, expenses for removal of Tenant's personal
property, loss of Tenant's business good will, or for the value of the leasehold
estate, but if and only if such action shall not reduce the amount of the award
or other compensation otherwise recoverable from the condemning authority by
Landlord or any mortgagees. Provided that if Landlord is alleging that Tenant's
award shall or has reduced Landlord's award, Landlord shall provide Tenant with
reasonable documentation that Tenant's award shall or has reduced Landlord's
award. If the Lease is not terminated pursuant to this Article 10, Monthly
Rental Installments and Additional Rent shall be reduced as of the date of such
taking in the proportion that the area of the Leased Premises or Common Areas so
taken bears to the total area of the Leased Premises or, as applicable, the
Common Areas.

-14-

--------------------------------------------------------------------------------

ARTICLE 11 - ASSIGNMENT AND SUBLEASE

Section 11.01

. Assignment and Sublease.

(a) Tenant shall not assign this Lease or sublet the Leased Premises in whole or
in part without Landlord's prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. In the event of any permitted
assignment or subletting, Tenant shall remain primarily liable hereunder. The
acceptance of rent from any other person shall not be deemed to be a waiver of
any of the provisions of this Lease or to be a consent to the assignment of this
Lease or the subletting of the Leased Premises. Any assignment or sublease
consented to by Landlord shall not relieve Tenant (or its assignee) from
obtaining Landlord's consent to any subsequent assignment or sublease.

(b) By way of example and not limitation, Landlord shall be deemed to have
reasonably withheld consent to a proposed assignment or sublease if in
Landlord's reasonable opinion (i) the Leased Premises are or may be in any way
adversely affected; (ii) the business reputation of the proposed assignee or
subtenant is unacceptable; or (iii) the financial worth of the proposed assignee
is insufficient to meet the obligations under the assignment.

(c) If Tenant shall make any assignment or sublease, with Landlord's reasonable
consent, for a rental in excess of the rent payable under this Lease, Tenant
shall pay to Landlord fifty percent (50%) of any such excess rental upon
receipt, less reasonable cost of subleasing (including commissions, advertising
costs, reasonable consulting fees or permits, legal costs and tenant improvement
costs). Tenant agrees to pay Landlord $500.00 upon demand by Landlord for
reasonable accounting and attorneys' fees incurred in conjunction with the
processing and documentation of any requested assignment of this Lease or
Tenant's interest in and to the Leased Premises as consideration for Landlord's
consent.

Section 11.02

. Permitted Transfer. Notwithstanding anything to the contrary contained in
Section 11.01 above, Tenant shall have the right, without Landlord's consent,
but upon ten (10) days prior notice to Landlord, to (a) sublet all or part of
the Leased Premises to any related corporation or other entity which controls
Tenant, is controlled by Tenant or is under common control with Tenant; (b)
assign all or any part of this Lease to any related corporation or other entity
which controls Tenant, is controlled by Tenant, or is under common control with
Tenant, or to a successor entity into which or with which Tenant is merged or
consolidated or which acquires substantially all of Tenant's stock, assets or
property, including an acquisition by Tenant of shares of its own stock; or (c)
effectuate any public offering of Tenant's stock on the New York Stock Exchange
or in the NASDAQ over the counter market, (d) engage in debt or equity
financing, provided that in the event of a transfer pursuant to clause (b), the
tangible net worth after any such transaction is not less than the tangible net
worth of Tenant as of the date hereof and provided further that such successor
entity assumes all of the obligations and liabilities of Tenant (any such entity
hereinafter referred to as a "Permitted Transferee"). For the purpose of this
Article 11.02 "control" shall mean ownership of not less than fifty percent
(50%) of all voting stock or legal and equitable interest in such corporation or
entity, and (ii) "tangible net worth" shall mean the excess of the value of
tangible assets (i.e. assets excluding those which are intangible such as
goodwill, patents and trademarks) over liabilities. Any such transfer shall not
relieve Tenant of its obligations under this Lease. Nothing in this paragraph is
intended to nor shall permit Tenant to transfer its interest under this Lease as
part of a fraud or subterfuge to intentionally avoid its obligations under this
Lease (for example, transferring its interest to a shell corporation that
subsequently files a bankruptcy), and any such transfer shall constitute a
Default hereunder. Any change in control of Tenant resulting from a merger,
consolidation, or a transfer of partnership or membership interests, a stock
transfer, or any sale of substantially all of the assets of Tenant that do not
meet the requirements of this Section 11.02 shall be

-15-

--------------------------------------------------------------------------------



deemed an assignment or transfer that requires Landlord's prior written consent
pursuant to Section 11.01 above. Notwithstanding anything to the contrary
contained in this Lease, if Tenant transfers either this Lease or the lease for
the 5200 East Paramount Parkway (but not both leases) as permitted in Section
11.02, then the rights in Sections 17.03, 17.04, 17.05, and 17.06 (the "Rights")
shall remain with Tenant. If Tenant has transferred both leases to two different
Permitted Transferees, then all of the Rights collectively shall transfer to
only one of the Permitted Transferees, but not both and upon transfer of the
Lease to a Permitted Transferee, Tenant will provide written notice to Landlord
of which Permitted Transferee shall have the Rights and Landlord shall have a
right to rely upon such notice.

ARTICLE 12 - TRANSFERS BY LANDLORD

Section 12.01

. Sale of the Building. Landlord shall have the right to sell or transfer the
Building at any time during the Lease Term, subject only to the rights of Tenant
hereunder. Upon assumption by the transferee of Landlord's obligations
hereunder, such sale shall operate to release Landlord from liability hereunder
after the date of such conveyance; provided, however, that except as otherwise
provided in this Lease, any such sale or transfer shall be subject to the rights
of Tenant under Section 17.05.



Section 12.02

. Estoppel Certificate. Within ten (10) business days following receipt of a
written request from Landlord, Tenant shall execute and deliver to Landlord,
without cost to Landlord, an estoppel certificate in such form as Landlord may
reasonably request certifying, to the extent such matters are true (a) that this
Lease is in full force and effect and unmodified or stating the nature of any
modification, (b) the date to which rent has been paid, (c) that there are not,
to Tenant's knowledge, any uncured Defaults or specifying such Defaults if any
are claimed, and (d) any other matters or statement of facts reasonably required
respecting the Lease. Such estoppel may be relied upon by Landlord and by any
purchaser or mortgagee of the Building.



Section 12.03

. Subordination, Non-Disturbance. Landlord shall have the right to subordinate
this Lease to any mortgage, deed to secure debt, deed of trust or other
instrument in the nature thereof, and any amendments or modifications thereto
(collectively, a "Mortgage") presently existing or hereafter encumbering the
Building by so declaring in such Mortgage. Within ten (10) business days
following receipt of a written request from Landlord, Tenant shall execute and
deliver to Landlord, without cost, any commercially reasonable instrument that
Landlord deems reasonably necessary or desirable to confirm the subordination of
this Lease. Notwithstanding the foregoing, if the holder of the Mortgage shall
take title to the Leased Premises through foreclosure or deed in lieu of
foreclosure, Tenant shall be allowed to continue in possession of the Leased
Premises as provided for in this Lease so long as Tenant is not in Default,
provided, however, that Tenant's obligation to subordinate its interests or
attorn to any mortgagee is conditioned upon the mortgagee's agreement not to
disturb Tenant's possession and quiet enjoyment of the Leased Premises under
this Lease provided Tenant is not in Default .



ARTICLE 13 - DEFAULT AND REMEDY

Section 13.01

. Default. The occurrence of any of the following shall be a "Default":



(a) Tenant fails to pay any Monthly Rental Installments or Additional Rent
within five (5) business days after the same is due. Notwithstanding the
foregoing, Landlord shall provide Tenant with a written courtesy notice of such
Default and Tenant shall have an additional five (5) business days to cure such
Default; provided, however, that Landlord shall not be required to give such
courtesy notice more than one (1) time in any consecutive twelve (12) month
period.

-16-

--------------------------------------------------------------------------------



(b) Tenant fails to perform or observe any other term, condition, covenant or
obligation required under this Lease for a period of thirty (30) days after
written notice thereof from Landlord; provided, however, that if the nature of
Tenant's Default is such that more than thirty (30) days are reasonably required
to cure, then such Default shall be deemed to have been cured if Tenant
commences such performance within said thirty (30) day period and thereafter
diligently completes the required action within a reasonable time.

(c) Tenant shall vacate or abandon the Leased Premises, or fail to occupy the
Leased Premises or any substantial portion thereof for a period of thirty (30)
days. Notwithstanding the foregoing, Tenant may vacate the Leased Premises
during the term of this Lease provided (i) Tenant is not otherwise in Default
hereunder; (ii) Tenant adequately secures the Leased Premises to prevent damage,
destruction or vandalism to the Leased Premises; (iii) Tenant continues such
utilities to the Leased Premises as will prevent any damage to the Leased
Premises; (iv) Tenant continues to provide insurance for the Leased Premises and
Tenant pays any increased premium resulting from a lack of a tenant in the
Leased Premises. Landlord shall provide reasonable documentation to Tenant that
such increase in premium is a result of the lack of a tenant in the Leased
Premises.

(d) Tenant shall assign or sublet all or a portion of the Leased Premises in
contravention of the provisions of Article 11 of this Lease.

(e) All or substantially all of Tenant's assets in the Leased Premises or
Tenant's interest in this Lease are attached or levied under execution (and
Tenant does not discharge the same within sixty (60) days thereafter); a
petition in bankruptcy, insolvency or for reorganization or arrangement is filed
by or against Tenant (and Tenant fails to secure a stay or discharge thereof
within sixty (60) days thereafter); Tenant is insolvent and unable to pay its
debts as they become due; Tenant makes a general assignment for the benefit of
creditors; Tenant takes the benefit of any insolvency action or law; the
appointment of a receiver or trustee in bankruptcy for Tenant or its assets if
such receivership has not been vacated or set aside within thirty (30) days
thereafter; or, dissolution or other termination of Tenant's corporate charter
if Tenant is a corporation .except in cases of merger or acquisition.

In addition to the Defaults described above, the parties agree that if Tenant
receives written notice of a violation of the performance of any (but not
necessarily the same) term or condition of this Lease three (3) or more times
during any twelve (12) month period, regardless of whether such violations are
ultimately cured, then such conduct shall, at Landlord's option, represent a
separate Default.

Section 13.02

. Remedies. Upon the occurrence of any Default and after the expiration of all
notice and cure periods as stipulated in Section 13.01 of the Lease, Landlord
shall have the following rights and remedies, in addition to those stated
elsewhere in this Lease and those allowed by law or in equity, any one or more
of which may be exercised without further notice to Tenant:



(a) Landlord may lawfully re-enter the Leased Premises and cure any Default of
Tenant, and Tenant shall reimburse Landlord as Additional Rent for any
reasonable costs and expenses which Landlord thereby incurs; and Landlord shall
not be liable to Tenant for any loss or damage which Tenant may sustain by
reason of Landlord's action, unless Landlord was grossly negligent or engaged in
willful misconduct.

(b) Without terminating this Lease, Landlord may terminate Tenant's right to
possession of the Leased Premises, and thereafter, neither Tenant nor any person
claiming under or through Tenant shall be entitled to possession of the Leased
Premises, and Tenant shall immediately surrender the Leased Premises to
Landlord, and Landlord may re-enter the Leased Premises and dispossess Tenant
and any

-17-

--------------------------------------------------------------------------------



other occupants of the Leased Premises by any lawful means and may remove their
effects, without prejudice to any other remedy that Landlord may have. Upon
termination of possession, Landlord may (i) re-let all or any part thereof for a
term different from that which would otherwise have constituted the balance of
the Lease Term and for rent and on terms and conditions different from those
contained herein (in Landlord's reasonable discretion), whereupon Tenant shall
be immediately obligated to pay to Landlord an amount equal to the present value
(discounted at the Prime Rate) of the difference between the rent provided for
herein and that provided for in any lease covering a subsequent re-letting of
the Leased Premises, for the period which would otherwise have constituted the
balance of the Lease Term (the "Accelerated Rent Difference"), or (ii) without
re-letting, declare the present value (discounted at the Prime Rate) of all rent
which would have been due under this Lease for the balance of the Lease Term
less the present value (discounted at the Prime Rate) of the net amount of such
rent for the balance of the Lease Term which Landlord reasonably demonstrates
could be recovered by Landlord from re-letting the Leased Premises under then
current and reasonably anticipated market conditions for the remainder of the
Lease Term to be immediately due and payable as liquidated damages (the
"Accelerated Rent"). Upon termination of possession, Tenant shall be obligated
to pay to Landlord (A) the Accelerated Rent Difference or the Accelerated Rent,
whichever is applicable, less any excused rent payments that Tenant has made
under Section 3.02, (B) all loss or damage that Landlord may sustain by reason
of Tenant's Default ("Default Damages"), which shall include, without
limitation, reasonable expenses of preparing the Leased Premises for re-letting,
demolition, repairs, tenant finish improvements, brokers' commissions and
attorneys' fees, and (C) all unpaid Minimum Annual Rent and Additional Rent that
accrued prior to the date of termination of possession, plus any interest and
late fees due hereunder (the "Prior Obligations").

(c) Landlord may terminate this Lease and declare the Accelerated Rent to be
immediately due and payable, whereupon Tenant shall be obligated to pay to
Landlord (i) the Accelerated Rent, (ii) all of Landlord's Default Damages, and
(iii) all Prior Obligations. It is expressly agreed and understood that all of
Tenant's liabilities and obligations set forth in this subsection (c) shall
survive termination.

(d) Landlord and Tenant acknowledge and agree that the payment of the
Accelerated Rent Difference or the Accelerated Rent as set above shall not be
deemed a penalty, but merely shall constitute payment of liquidated damages, it
being understood that actual damages to Landlord are extremely difficult, if not
impossible, to ascertain. Neither the filing of a dispossessory proceeding nor
an eviction of personalty in the Leased Premises shall be deemed to terminate
the Lease.

(e) Landlord may sue for injunctive relief or to recover damages for any loss
resulting from the Default.



(f) If Landlord has terminated this Lease or Tenant's right to possession,
Landlord agrees to use commercially reasonable efforts to mitigate its damages.
Landlord shall be required only to use reasonable efforts to mitigate, which
shall not exceed such efforts as Landlord generally uses to lease other space in
buildings owned by Landlord. Landlord will not be deemed to have failed to
mitigate if Landlord leases any other space before reletting all or any portion
of the Leased Premises. Landlord shall not be deemed to have failed to mitigate
if it incurs Default Damages. Tenant shall bear the burden of proof that
Landlord failed to mitigate.

Section 13.03

. Landlord's Default and Tenant's Remedies. Landlord shall be in Default if it
fails to perform any term, condition, covenant or obligation required under this
Lease for a period of thirty (30) days after written notice thereof from Tenant
to Landlord; provided, however, that if the term, condition, covenant or
obligation to be performed by Landlord is such that it cannot reasonably be
performed within thirty (30) days, such Default shall be deemed to have been
cured if Landlord

-18-

--------------------------------------------------------------------------------



commences such performance within said thirty-day period and thereafter
diligently undertakes to complete the same. Landlord will use commercially
reasonable efforts to repair essential Building services as soon as possible. If
Landlord has not commenced to cure a maintenance or repair Default set forth in
said notice from Tenant within said 30-day period, Tenant may undertake all
reasonable action to cure Landlord's failure of performance. If Tenant elects to
cure said Default, Tenant shall, prior to commencement of said work, provide to
Landlord a specific description of the work to be performed by Tenant and the
name of Tenant's contractor. Any materials used shall be of equal or better
quality than currently exists in the Building and Tenant's contractor shall be
adequately insured and of good reputation. Landlord agrees to reimburse Tenant
on demand for all reasonable, third party out-of-pocket expenses incurred by
Tenant in connection therewith, provided that Tenant delivers to Landlord
adequate bills or other supporting evidence substantiating said cost. Upon the
occurrence of any such Default, Tenant may sue for injunctive relief or to
recover damages for any loss directly resulting from the breach, but Tenant
shall not be entitled to terminate this Lease or withhold, offset or abate any
sums due hereunder.

Section 13.04

. Limitation of Landlord's Liability. If Landlord shall fail to perform any
term, condition, covenant or obligation required to be performed by it under
this Lease and if Tenant shall, as a consequence thereof, recover a money
judgment against Landlord, Tenant agrees that it shall look solely to (i)
Landlord's right, title and interest in and to the Building, (ii) any rental
income, or (iii) any insurance or condemnation proceeds received because of
damage to or condemnation of the Building for the collection of such judgment;
and Tenant further agrees that no other assets of Landlord shall be subject to
levy, execution or other process for the satisfaction of Tenant's judgment.



Section 13.05

. Nonwaiver of Defaults. Neither party's failure or delay in exercising any of
its rights or remedies or other provisions of this Lease shall constitute a
waiver thereof or affect its right thereafter to exercise or enforce such right
or remedy or other provision. No waiver of any Default shall be deemed to be a
waiver of any other Default. Landlord's receipt of less than the full rent due
shall not be construed to be other than a payment on account of rent then due,
nor shall any statement on Tenant's check or any letter accompanying Tenant's
check be deemed an accord and satisfaction. No act or omission by Landlord or
its employees or agents during the Lease Term shall be deemed an acceptance of a
surrender of the Leased Premises, and no agreement to accept such a surrender
shall be valid unless in writing and signed by Landlord.



Section 13.06

. Attorneys' Fees. If either party Defaults in the performance or observance of
any of the terms, conditions, covenants or obligations contained in this Lease
and the non-Defaulting party obtains a judgment against the Defaulting party,
then the Defaulting party agrees to reimburse the non-Defaulting party for
reasonable attorneys' fees incurred in connection therewith.





Section 13.07. Waiver of Consequential Damages. Neither Landlord nor Tenant
shall be liable to the other under or in connection with this Lease for any
consequential damages and both Landlord and Tenant waive, to the full extent
permitted by law, any claim for consequential damages.

ARTICLE 14 - LANDLORD'S RIGHT TO RELOCATE TENANT

Intentionally Omitted.

-19-

--------------------------------------------------------------------------------

ARTICLE 15 - TENANT'S RESPONSIBILITY REGARDING
ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES

Section 15.01

. Environmental Definitions.

(a) "Environmental Laws" shall mean all present or future federal, state and
municipal laws, ordinances, rules and regulations applicable to the
environmental and ecological condition of the Leased Premises, and the rules and
regulations of the Federal Environmental Protection Agency and any other
federal, state or municipal agency or governmental board or entity having
jurisdiction over the Leased Premises.

(b) "Hazardous Substances" shall mean those substances included within the
definitions of "hazardous substances," "hazardous materials," "toxic substances"
"solid waste" or "infectious waste" under Environmental Laws and petroleum
products.

Section 15.02

. Restrictions on Tenant. Tenant shall not cause or permit the use, generation,
release, manufacture, refining, production, processing, storage or disposal of
any Hazardous Substances on, under or about the Leased Premises, or the
transportation to or from the Leased Premises of any Hazardous Substances,
except as necessary and appropriate for its Permitted Use in which case the use,
storage or disposal of such Hazardous Substances shall be performed in
compliance with the Environmental Laws and the standards prevailing in the
industry.



Section 15.03

. Notices, Affidavits, Etc. Tenant shall immediately (a) notify Landlord of (i)
any violation by Tenant, its employees, agents, representatives, customers,
invitees or contractors of any Environmental Laws on, under or about the Leased
Premises, or (ii) the presence or suspected presence of any Hazardous Substances
on, under or about the Leased Premises, and (b) deliver to Landlord any notice
received by Tenant relating to (a)(i) and (a)(ii) above from any source. Tenant
shall execute affidavits, representations and the like within ten (10) business
days of Landlord's written request therefor concerning Tenant's best knowledge
and belief regarding the presence of any Hazardous Substances on, under or about
the Leased Premises. No notice shall be required, however, for commercially
reasonable amount of ordinary office supplies and janitorial supplies.



Section 15.04

. Tenant's Indemnification. Tenant shall indemnify Landlord and Landlord's
managing agent from any and all claims, losses, liabilities, costs, expenses and
damages, including attorneys' fees, costs of testing and remediation costs,
incurred by Landlord in connection with any breach by Tenant of its obligations
under this Article 15. The covenants and obligations under this Article 15 shall
survive the expiration or earlier termination of this Lease.



Section 15.05

. Existing Conditions. Notwithstanding anything contained in this Article 15 to
the contrary, Tenant shall not have any liability to Landlord under this Article
15 resulting from any conditions existing, or events occurring, or any Hazardous
Substances existing or generated, at, in, on, under or in connection with the
Leased Premises prior to the commencement date of the Existing Lease (as defined
in Section 17.02 below) (or any earlier occupancy of the Leased Premises by
Tenant) except to the extent Tenant exacerbates the same.



ARTICLE 16 - MISCELLANEOUS

Section 16.01

. Benefit of Landlord and Tenant. This Lease shall inure to the benefit of and
be binding upon Landlord and Tenant and their respective successors and assigns.



-20-

--------------------------------------------------------------------------------

Section 16.02

. Governing Law. This Lease shall be governed in accordance with the laws of the
State where the Building is located.

Section 16.03

. Force Majeure. Landlord and Tenant (except with respect to the payment of any
monetary obligation) shall be excused for the period of any delay in the
performance of any obligation hereunder when such delay is occasioned by causes
beyond its control, including but not limited to work stoppages, boycotts,
slowdowns or strikes; shortages of materials, equipment, labor or energy;
unusual weather conditions; or acts or omissions of governmental or political
bodies.



Section 16.04

. Examination of Lease. Submission of this instrument by Landlord to Tenant for
examination or signature does not constitute an offer by Landlord to lease the
Leased Premises. This Lease shall become effective, if at all, only upon the
execution by and delivery to both Landlord and Tenant. Execution and delivery of
this Lease by Tenant to Landlord constitutes an offer to lease the Leased
Premises on the terms contained herein. The offer by Tenant will be irrevocable
until 6:00 p.m. EST, five (5) business days after the date Landlord receives the
Lease executed by Tenant.



Section 16.05

. Indemnification for Leasing Commissions. The parties hereby represent and
warrant that the only real estate brokers involved in the negotiation and
execution of this Lease are the Brokers and that no other party is entitled, as
a result of the actions of the respective party, to a commission or other fee
resulting from the execution of this Lease. Each party shall indemnify the other
from any and all liability for the breach of this representation and warranty on
its part and shall pay any compensation to any other broker or person who may be
entitled thereto. Landlord shall pay any commissions due Brokers based on this
Lease pursuant to separate agreements between Landlord and Brokers.



Section 16.06

. Notices. Any notice required or permitted to be given under this Lease or by
law shall be deemed to have been given if it is written and delivered in person
or by overnight courier or mailed by certified mail, postage prepaid, to the
party who is to receive such notice at the address specified in Section 1.01(l).
If sent by overnight courier, the notice shall be deemed to have been given one
(1) day after sending. If mailed, the notice shall be deemed to have been given
on the date that is three (3) business days following mailing. Either party may
change its address by giving written notice thereof to the other party.



Section 16.07

. Partial Invalidity; Complete Agreement. If any provision of this Lease shall
be held to be invalid, void or unenforceable, the remaining provisions shall
remain in full force and effect. This Lease represents the entire agreement
between Landlord and Tenant covering everything agreed upon or understood in
this transaction. There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof or in effect between the parties in addition
to this Lease. No change or addition shall be made to this Lease except by a
written agreement executed by Landlord and Tenant.



Section 16.08

. Financial Statements. If at any time during the Lease Term and any extensions
thereof Tenant is no longer publicly traded, Tenant shall provide to Landlord
upon request, a copy of Tenant's most recent financial statements prepared as of
the end of Tenant's fiscal year. Such financial statements shall be signed by
Tenant or an officer of Tenant, if applicable, who shall attest to the truth and
accuracy of the information set forth in such statements, or if the Minimum
Annual Rent hereunder exceeds $100,000.00, said statements shall be certified
and audited. All financial statements provided by Tenant to Landlord hereunder
shall be prepared in conformity with generally accepted accounting principles,
consistently applied.



-21-

--------------------------------------------------------------------------------

Section 16.09

. Representations and Warranties.

(a) Tenant hereby represents and warrants that (i) Tenant is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the State under which it was organized; (ii) Tenant is authorized to do
business in the State where the Building is located; and (iii) the individual(s)
executing and delivering this Lease on behalf of Tenant has been properly
authorized to do so, and such execution and delivery shall bind Tenant to its
terms.

(b) Landlord hereby represents and warrants that (i) Landlord is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the State under which it was organized; (ii) Landlord is authorized to
do business in the State where the Building is located; and (iii) the
individual(s) executing and delivering this Lease on behalf of Landlord has been
properly authorized to do so, and such execution and delivery shall bind
Landlord to its terms.

Section 16.10

. Signage. Tenant may, at its own expense, modify its existing signage or erect
a new sign concerning the business of Tenant that shall be in keeping with the
decor and other signs on the Building. All signage (including the signage
described in the preceding sentence) in or about the Leased Premises shall be
first approved by Landlord and shall be in compliance with Town of Morrisville
standards and Perimeter Park signage guidelines, codes and recorded restrictions
applicable to the sign or the Building. The location, size and style of all
signs shall be approved by Landlord. Tenant agrees to maintain any sign in good
state of repair, and upon expiration of the Lease Term, Tenant agrees to
promptly remove such signs and repair any damage to the Leased Premises.



Section 16.11

. Parking. Tenant shall be entitled to the non-exclusive use of the parking
spaces designated for the Building by Landlord (approximately 690 parking
spaces). Tenant agrees not to overburden the parking facilities and agrees to
cooperate with Landlord and other tenants in the Building, if applicable, in the
use of the parking facilities. Landlord reserves the right in its absolute
discretion to determine whether parking facilities are becoming crowded and, in
such event, to allocate parking spaces between Tenant and other tenants. There
will be no assigned parking unless Landlord, in its sole discretion, deems such
assigned parking advisable. No vehicle may be repaired or serviced in the
parking area and any vehicle brought into the parking area by Tenant, or any of
Tenant's employees, contractors or invitees, and reasonably deemed abandoned by
Landlord will be towed and all costs thereof shall be borne by the Tenant. All
driveways, ingress and egress, and all parking spaces are for the joint use of
all tenants of the Building. There shall be no parking permitted on any of the
streets or roadways located within the Park. In addition, Tenant agrees that its
employees will not park in the spaces designated visitor parking.



Section 16.12

. Consent. Where the consent of a party is required, such consent will not be
unreasonably withheld, conditioned or delayed.



Section 16.13

. Time. Time is of the essence as to each term and provision of this Lease.



Section 16.14

. Patriot Act. Each of Landlord and Tenant, to the best of Tenant's knowledge
each as to itself, hereby represents its compliance and its agreement to
continue to comply with all applicable anti-money laundering laws, including,
without limitation, the USA Patriot Act, and the laws administered by the United
State Treasury Department's Office of Foreign Assets Control, including, without
limitation, Executive Order 13224 ("Executive Order"). Each of Landlord and
Tenant further represents (such representation to be true throughout the Lease
Term) (i) that it is not, and to its actual knowledge, it is not owned or
controlled directly or indirectly by any person or entity, on the SDN List
published by the United States Treasury Department's Office of Foreign Assets
Control and (ii) that it is not a person otherwise identified by government or
legal authority as a person with whom a U.S. Person

-22-

--------------------------------------------------------------------------------



is prohibited from transacting business. As of the date hereof, a list of such
designations and the text for the Executive Order are published under the
internet website address www.ustreas.gov/offices/enforcement/ofac.

ARTICLE 17 - SPECIAL PROVISIONS

Section 17.01. Options to Extend.

(a) Grant and Exercise of Option. Provided that (i) no Default has occurred and
is then continuing (ii) the creditworthiness of Tenant is then reasonably
acceptable to Landlord and (iii) Tenant originally named herein or a Permitted
Transferee remains in possession of the Leased Premises throughout the term
immediately preceding the Extension Term (as defined below), Tenant shall have
the option to extend the Lease Term for two (2) additional periods of five (5)
years each (the "Extension Term(s)"). Each Extension Term shall be upon the same
terms and conditions contained in the Lease except (x) this provision giving two
(2) extension options shall be amended to reflect the remaining options to
extend, if any, and (y) any improvement allowances or other concessions
applicable to the Leased Premises under the Lease shall not apply to the
Extension Term, and (z) the Minimum Annual Rent shall be adjusted as set forth
below (the "Rent Adjustment"). Tenant shall exercise each option by delivering
to Landlord, no later than twelve (12) months prior to the expiration of the
preceding term, written notice of Tenant's desire to extend the Lease Term.
Tenant's failure to timely exercise such option shall be deemed a waiver of such
option and any succeeding option. Landlord shall notify Tenant of the amount of
the Rent Adjustment no later than one hundred eighty (180) days prior to the
commencement of the Extension Term. Tenant shall be deemed to have accepted the
Rent Adjustment if it fails to deliver to Landlord a written objection thereto
within thirty (30) days after receipt thereof. If Tenant exercises its option to
extend in accordance with the terms hereof, Landlord and Tenant shall execute an
amendment to the Lease reflecting the terms and conditions of the Extension Term
within thirty (30) days after Tenant's acceptance (or deemed acceptance) of the
Rent Adjustment.

(b) Rent Adjustment. The Minimum Annual Rent for the applicable Extension Term
shall be an amount equal to the Minimum Annual Rent then being quoted by
Landlord to prospective renewing tenants of the Building and other buildings in
the Research Triangle Park area for space of comparable size and quality and
with similar or equivalent improvements, including free rent concessions and
tenant improvement allowances as are found in the Building, and if none, then in
similar buildings in the Research Triangle Park area; provided, however, that in
no event shall the Minimum Annual Rent during the applicable Extension Term be
less than the highest Minimum Annual Rent payable during the immediately
preceding term. The Monthly Rental Installments shall be an amount equal to
one-twelfth (1/12) of the Minimum Annual Rent for the applicable Extension Term
and shall be paid at the same time and in the same manner as provided in the
Lease. Landlord reserves the right in the event of any extension of the Lease
Term to require Tenant to obtain higher minimum amounts or different types of
insurance if Landlord can demonstrate that it is customary for other landlords
of similar buildings in the area to require similar sized tenants in similar
industries to carry insurance of such higher minimum amounts or such different
types.



Section 17.02

. Existing Lease. Landlord and Tenant hereby acknowledge and agree that the
current lease between Landlord and Tenant with respect to the Leased Premises
(the "Existing Lease") shall be null and void and of no further force and effect
after the Commencement Date and Landlord and Tenant shall be released and
discharged from their respective obligations under the Existing Lease, and
neither party shall have any further liability under the Existing Lease,
excluding, however, the obligations of Tenant attributable to any period of the
Existing Lease on or prior to the Commencement Date

-23-

--------------------------------------------------------------------------------



(including without limitation the payment of Base Rent and the reconciliation of
expenses) and any obligations of Tenant under the Existing Lease which survive
termination thereof.

Section 17.03. Right of First Refusal - Perimeter Two.

(a) Provided that (i)  no Default has occurred and is then continuing, (ii) the
creditworthiness of Tenant is the same or better than the date hereof, or
otherwise reasonably acceptable to Landlord, (iii) Tenant originally named
herein or a Permitted Transferee remains in possession of the Leased Premises
throughout the Lease Term, and (iv) Landlord owns the Perimeter Two building,
Tenant shall have a one-time right of first refusal during the initial Lease
Term ("Perimeter Two Refusal Option") to lease any space in any speculative (not
one hundred percent preleased and not a build to suit) office building
constructed and owned by Landlord on the land north of the Building shown on
Exhibit F attached hereto ("Perimeter Two Refusal Space"). Prior to entering
into any lease that includes all or any portion of the Perimeter Two Refusal
Space, Landlord shall notify Tenant in writing (the "Perimeter Two Landlord's
Notice") of Landlord's receipt of an arms-length offer to lease such space that
Landlord is willing to accept from a bona fide third party offeror ("Perimeter
Two Bona Fide Offer") and setting forth the material terms of the Perimeter Two
Bona Fide Offer and such other terms as are herein provided. If the Perimeter
Two Bona Fide Offer includes space in addition to the Perimeter Two Refusal
Space, then the Perimeter Two Refusal Space shall be deemed to include, and this
Perimeter Two Refusal Option shall be deemed to apply to, all of the space
included in the Perimeter Two Bona Fide Offer. Tenant shall have ten (10)
business days after Tenant receives the Perimeter Two Landlord's Notice in which
to notify Landlord in writing of its election to lease the Perimeter Two Refusal
Space which is the subject of the Perimeter Two Landlord's Notice upon the terms
set forth in the Perimeter Two Landlord's Notice. If Tenant declines to exercise
this Perimeter Two Refusal Option with respect to a particular Perimeter Two
Landlord's Notice or fails to give such written notice within the time period
required, Tenant shall be deemed to have waived this Perimeter Two Refusal
Option with respect to that space which was the subject of the Perimeter Two
Landlord's Notice , and thereafter this Perimeter Two Refusal Option shall be
void and of no further force or effect with respect to the space which is the
subject of the Perimeter Two Landlord's Notice, and Landlord shall be free to
lease that space to the bona fide offeror or any other third party at any time
during the Lease Term and any extensions thereof.

(b) The Perimeter Two Refusal Space shall be leased by Tenant at the rental rate
and the lease term and upon such other terms and conditions, as are contained in
the Perimeter Two Bona Fide Offer. Landlord reserves the right in the event that
Tenant's exercises its Perimeter Two Refusal Option

to require Tenant to obtain higher minimum amounts or different types of
insurance if Landlord can demonstrate that it is customary for other landlords
of similar buildings in the area to require similar sized tenants in similar
industries to carry insurance of such higher minimum amounts or such different
types.



(c) If Tenant shall exercise the Perimeter Two Refusal Option, the parties shall
enter into a new lease for the Perimeter Two Refusal Space upon the terms and
conditions set forth above. If Tenant shall fail to enter into such new lease
within thirty (30) days following Tenant's exercise of the Perimeter Two Refusal
Option, then Landlord may terminate this Perimeter Two Refusal Option, by
notifying Tenant in writing, in which event this Perimeter Two Refusal Option
shall become void and of no further force or effect, and Landlord shall
thereafter be free to lease the Perimeter Two Refusal Space to the bona fide
offeror or any other third party.

(d) This Perimeter Two Refusal Option is personal to Tekelec or any Permitted
Transferee as provided in Section 11.02 and shall not inure to the benefit of
any other successor or assign.

Section 17.04. Right of First Refusal - Perimeter One.

-24-

--------------------------------------------------------------------------------



(a) Provided that (i)  no Default has occurred and is then continuing, (ii) the
creditworthiness of Tenant is the same or better than the date hereof, or
otherwise reasonably acceptable to Landlord, (iii) Tenant originally named
herein or a Permitted Transferee remains in possession of the Leased Premises
throughout the Lease Term, and (iv) Landlord owns the building located at 3005
Carrington Mill Boulevard ("Perimeter One"), and subject to any rights of other
tenants to the Perimeter One Refusal Space (as defined herein) and Landlord's
right to renew or extend the lease term of any other tenant with respect to the
portion of the Perimeter One Refusal Space now or hereafter leased by such other
tenant, Tenant shall have a one-time right of first refusal during the initial
Lease Term ("Perimeter One Refusal Option") to lease the space in the Perimeter
One building shown on Exhibit G attached hereto ("Perimeter One Refusal Space").
Prior to entering into any lease that includes all or any portion of the
Perimeter One Refusal Space, Landlord shall notify Tenant in writing (the "
Perimeter One Landlord's Notice") of Landlord's receipt of an arms-length offer
to lease such space that Landlord is willing to accept from a bona fide third
party offeror ("Perimeter One Bona Fide Offer") and setting forth the material
terms of the Perimeter One Bona Fide Offer and such other terms as are herein
provided. If the Perimeter One Bona Fide Offer includes space in addition to the
Perimeter One Refusal Space, then the Perimeter One Refusal Space shall be
deemed to include, and this Perimeter One Refusal Option shall be deemed to
apply to, all of the space included in the Perimeter One Bona Fide Offer. Tenant
shall have ten (10) business days after Tenant receives the Perimeter One
Landlord's Notice in which to notify Landlord in writing of its election to
lease the Perimeter One Refusal Space which is the subject of the Perimeter One
Landlord's Notice upon the terms set forth in the Perimeter One Landlord's
Notice. If Tenant declines to exercise this Perimeter One Refusal Option with
respect to a particular Perimeter One Landlord's Notice or fails to give such
written notice within the time period required, Tenant shall be deemed to have
waived this Perimeter One Refusal Option with respect to that space which was
the subject of the Perimeter One Landlord's Notice, and thereafter this
Perimeter One Refusal Option shall be void and of no further force or effect
with respect to the space which is the subject of the Perimeter One Landlord's
Notice, and Landlord shall be free to lease that space to the bona fide offeror
or any other third party at any time during the Lease Term and any extensions
thereof.

(b) The Perimeter One Refusal Space shall be leased by Tenant at the rental rate
and the lease term and upon such other terms and conditions, as are contained in
the Perimeter One Bona Fide Offer. Landlord reserves the right in the event that
Tenant's exercises its Perimeter One Refusal Option

to require Tenant to obtain higher minimum amounts or different types of
insurance if Landlord can demonstrate that it is customary for other landlords
of similar buildings in the area to require similar sized tenants in similar
industries to carry insurance of such higher minimum amounts or such different
types.



(c) If Tenant shall exercise the Perimeter One Refusal Option, the parties shall
enter into a new lease for the Perimeter One Refusal Space upon the terms and
conditions set forth above. If Tenant shall fail to enter into such new lease
within thirty (30) days following Tenant's exercise of the Perimeter One Refusal
Option, then Landlord may terminate this Perimeter One Refusal Option, by
notifying Tenant in writing, in which event this Perimeter One Refusal Option
shall become void and of no further force or effect, and Landlord shall
thereafter be free to lease the Perimeter One Refusal Space to the bona fide
offeror or any other third party.

(d) This Perimeter One Refusal Option is personal to Tekelec or any Permitted
Transferee as provided in Section 11.02 and shall not inure to the benefit of
any other successor or assign.

Section 17.05

. Right of First Offer to Purchase - Building. Provided that no Default has
occurred and is then continuing, Landlord hereby grants to Tenant a right of
first offer (the "Building Purchase Offer") to purchase the Building, subject to
the terms and conditions set forth herein.



-25-

--------------------------------------------------------------------------------



(a) The term of the Building Purchase Offer shall commence as of the date hereof
and shall continue throughout the initial Lease Term, unless sooner terminated
pursuant to the terms hereof. Notwithstanding anything contained herein to the
contrary, in the event the Lease is terminated or expires prior to the exercise
of the Building Purchase Offer by Tenant, then the Building Purchase Offer shall
terminate.

(b) Prior to offering the Building for sale to a third party, Landlord shall
deliver to Tenant a written notice that Landlord intends to list the Building
for sale (the " Building Notice to Sell"), which Building Notice to Sell shall
specify, among other things, the purchase price for the Building and the terms
of payment (the "Building Purchase Price") and the closing date. Tenant shall
have fifteen (15) days after receipt of the Building Notice to Sell to deliver
an offer to Landlord offering to purchase the Building (the " Building Notice of
Purchase") for the Building Purchase Price and on the terms set forth in the
Building Notice to Sell. The negotiation and execution of a mutually acceptable
purchase and sale agreement, based on Landlord's standard form, must occur no
more than thirty (30) calendar days after the date on which Tenant gives
Landlord the Building Notice of Purchase. Landlord and Tenant agree to negotiate
said purchase and sale agreement during said 30-day period in good faith;
provided, however, that Tenant acknowledges that the purchase and sale agreement
will provide that the contemplated purchase and sale is subject to approval
thereof by Landlord's investment committee on or before the expiration of any
applicable inspection period set forth therein.

(c) If Tenant fails or elects not to give the Building Notice of Purchase within
said fifteen (15) day period, then this Building Purchase Offer shall terminate
and Landlord may proceed to offer to sell the Building, and may thereafter sell
the Building, without any longer being subject to this Purchase Offer.

(d) If Tenant elects to give the Building Notice of Purchase within said fifteen
(15) day period, but a mutually acceptable purchase and sale agreement is not
executed, delivered and accepted by and between Landlord and Tenant within the
thirty (30) calendar day period referenced in subsection (b) above, then this
Building Purchase Offer shall terminate and Landlord may proceed to offer to
sell the Building, and may thereafter sell the Building, without any longer
being subject to this Building Purchase Offer.

(e) The following transactions by Landlord shall be excluded from the Building
Purchase Offer:

(i) A transfer of the Building from Landlord to a joint venture partner of
Landlord, or from one joint venture partner of Landlord to another joint venture
partner of Landlord, or a transfer of the Building to an entity controlled by
Landlord or a joint venture partner of Landlord;

(ii) A transfer of the Building to an industrial development authority or other
governmental or quasi-governmental agency (collectively, the "Agency") as part
of a tax reduction or tax abatement program in which Landlord leases the
Building back from the Agency and then subleases to a tenant;

(iii) A sale of the Building to the appropriate condemning authority pursuant to
eminent domain or under threat of eminent domain; or

(iv) If Landlord creates a security interest in the Building as collateral for a
loan.

-26-

--------------------------------------------------------------------------------



(f) This Building Purchase Offer shall be null and void and terminate if Tenant
is a holdover Tenant pursuant to Section 2.04 of the Lease.

(g) Pursuant to a commission agreement between Landlord and

W.C. Pinkard & Co., Inc., a Missouri corporation ("Pinkard"), in the event that
Tenant exercises its right of first offer to purchase as set forth in this
Section 17.05, Pinkard will be paid a commission of one and one-half percent
(1.5%) of the total Purchase Price, which commission shall be paid out of the
Building Purchase Price.



(h) This Right of First Offer to Purchase the Building is personal to Tekelec or
any Permitted Transferee as provided in Section 11.02 and shall not inure to the
benefit of any other successor or assign.

Section 17.06

. Right of First Offer to Purchase - Adjacent Land. Provided that no Default has
occurred and is then continuing, and Landlord owns the Adjacent Land, Landlord
hereby grants to Tenant a right of first offer (the "Adjacent Land Purchase
Offer") to purchase the adjacent land shown on Exhibit H attached hereto (the
"Adjacent Land"), subject to the terms and conditions set forth herein.



(a) The term of the Adjacent Land Purchase Offer shall commence as of the date
hereof and shall continue throughout the initial Lease Term, unless sooner
terminated pursuant to the terms hereof. Notwithstanding anything contained
herein to the contrary, in the event the Lease is terminated or expires prior to
the exercise of the Adjacent Land Purchase Offer by Tenant, then the Adjacent
Land Purchase Offer shall terminate.

(b) Prior to offering the Adjacent Land for sale to a third party, Landlord
shall deliver to Tenant a written notice that Landlord intends to list the
Adjacent Land for sale (the "Adjacent Land Notice to Sell"), which Adjacent Land
Notice to Sell shall specify, among other things, the purchase price for the
Adjacent Land and the terms of payment (the "Adjacent Land Purchase Price") and
the closing date. Tenant shall have fifteen (15) days after receipt of the
Adjacent Land Notice to Sell to deliver an offer to Landlord offering to
purchase the Adjacent Land (the "Adjacent Land Notice of Purchase") for the
Adjacent Land Purchase Price and on the terms set forth in the Adjacent Land
Notice to Sell. The negotiation and execution of a mutually acceptable purchase
and sale agreement, based on Landlord's standard form, must occur no more than
thirty (30) calendar days after the date on which Tenant gives Landlord the
Adjacent Land Notice of Purchase. Landlord and Tenant agree to negotiate said
purchase and sale agreement during said 30-day period in good faith; provided,
however, that Tenant acknowledges that the purchase and sale agreement will
provide that the contemplated purchase and sale is subject to approval thereof
by Landlord's investment committee on or before the expiration of any applicable
inspection period set forth therein.

(c) If Tenant fails or elects not to give the Adjacent Land Notice of Purchase
within said fifteen (15) day period, then this Adjacent Land Purchase Offer
shall terminate and Landlord may proceed to offer to sell the Adjacent Land, and
may thereafter sell the Adjacent Land, without any longer being subject to this
Adjacent Land Purchase Offer.

(d) If Tenant elects to give the Adjacent Land Notice of Purchase within said
fifteen (15) day period, but a mutually acceptable purchase and sale agreement
is not executed, delivered and accepted by and between Landlord and Tenant
within the thirty (30) calendar day period referenced in subsection (b) above,
then this Adjacent Land Purchase Offer shall terminate and Landlord may proceed
to offer to sell the Adjacent Land, and may thereafter sell the Adjacent Land,
without any longer being subject to this Adjacent Land Purchase Offer.

-27-

--------------------------------------------------------------------------------



(e) The following transactions by Landlord shall be excluded from the Adjacent
Land Purchase Offer:

(i) A transfer of the Adjacent Land from Landlord to a joint venture partner of
Landlord, or from one joint venture partner of Landlord to another joint venture
partner of Landlord, or a transfer of the Adjacent Land to an entity controlled
by Landlord or a joint venture partner of Landlord;

(ii) A transfer of the Adjacent Land to an industrial development authority or
other governmental or quasi-governmental agency (collectively, the "Agency") as
part of a tax reduction or tax abatement program in which Landlord leases the
Adjacent Land back from the Agency and then subleases to a tenant;

(iii) A sale of the Adjacent Land to the appropriate condemning authority
pursuant to eminent domain or under threat of eminent domain; or

(iv) If Landlord creates a security interest in the Adjacent Land as collateral
for a loan.

(f) This Adjacent Land Purchase Offer shall be null and void and terminate if
Tenant is a holdover Tenant pursuant to Section 2.04 of the Lease.

(g) Pursuant to a commission agreement between Landlord and

W.C. Pinkard & Co., Inc., a Missouri corporation ("Pinkard"), in the event that
Tenant exercises its right of first offer to purchase as set forth in this
Section 17.06, Pinkard will be paid a commission of one and one-half percent
(1.5%) of the total Purchase Price, which commission shall be paid out of the
Purchase Price.



(h) This Right of First Offer to Purchase the Adjacent Land is personal to
Tekelec or any Permitted Transferee as provided in Section 11.02 and shall not
inure to the benefit of any other successor or assign.

Section 17.07

. Roof Rights.



(a) Roof Area. "Roof Area" shall mean the surface of the roof of the Building.

(b) Dish. "Dish" shall mean three (3) satellite dishes and related equipment.

(c) License of Roof Area. Provided (i) Tenant is not in Default under the Lease,
(ii) Tenant complies with all zoning and other municipal and county rules and
regulations, and all applicable restrictions of record, and (iii) Landlord, in
its reasonable discretion, has space available on the Roof Area, Tenant shall
have the right, at its own cost and expense and subject to the terms hereof, to
install, operate and maintain the Dish on the Roof Area, so long as the Dish is
used exclusively for Tenant's use and not sold to or utilized in any manner by a
third party (other than a subtenant or assignee occupying the Leased Premises).
Tenant shall be solely responsible for obtaining any necessary permits and
licenses required to install and operate the Dish. Copies of such permits and
licenses shall be provided to Landlord.

(d) Installation of the Dish.

(i) The size, location, design and manner of installation of the Dish and all
related wiring shall be reasonably designated and approved by Landlord.
Landlord, in its reasonable discretion,

-28-

--------------------------------------------------------------------------------

may require Tenant to install screening around the Dish. After obtaining
Landlord's written approval (not to be unreasonably withheld, conditioned or
delayed), Tenant shall have reasonable access to the roof for installation and
maintenance of the Dish and shall have the right to install all reasonable
wiring related thereto. Unless otherwise approved by Landlord in writing,
however, in no event shall Tenant be permitted to penetrate the roof membrane in
connection with the installation or maintenance of the Dish. Tenant shall be
responsible for repairing any damages caused by the installation or maintenance
of the Dish.

(ii) Tenant shall use the roofing company specified by Landlord to perform any
work affecting the roof, provided the costs charged by such roofer are
competitive with charges for similar services within the same geographic region.
All cable runs, conduit and sleeving shall be installed in a good and
workmanlike manner. Cables and transmission lines shall be routed and attached
in accordance with current, prevailing industry practices. The Dish shall be
identified with permanently marked, weather proof tags at the following
locations: (A) each dish bracket; (B) at the transmission line building entry
point; (C) at the interior wall feed through or any other transmission line exit
point; and (D) at any transmitter combiner, duplexer, or multifed receive port.
In addition, all Tenant telephone blocks, demarcs, and cables shall be clearly
identified with Tenant's name, type of line, and circuit number.

(iii) Tenant shall install, operate and maintain the Dish in accordance with all
federal, state and local laws and regulations. Prior to installation of the
Dish, Tenant shall, on behalf of the installer, provide Landlord with a
certificate of insurance reasonably satisfactory to Landlord.

(e) Roof Work. If, during the Lease Term, as same may be extended, Landlord
needs to perform maintenance work to Landlord's equipment on the roof of the
Building or repair or replace the roof of the Building ("Roof Work"), Tenant
agrees to cooperate and work with Landlord (to relocate Tenant's equipment at
Tenant's sole cost and expense) to achieve said Roof Work. Landlord agrees to
provide at least thirty (30) days' notice to Tenant of Landlord's intention to
perform said work; except in the case of emergency Roof Work, in which case
Landlord shall give as much notice as possible under the circumstances. Such
Roof Work may require the relocation of any portion of the Dish at Tenant's sole
cost and expense or Tenant's installation of temporary equipment. Moreover, if a
temporary relocation of the Dish is required to accommodate the Roof Work,
Landlord agrees to exercise commercially reasonable efforts to identify a
technically feasible alternative location for the relocation portion of the Dish
that will not materially impede the Roof Work. Notwithstanding the foregoing,
Landlord does not warrant and represent that an alternative location will be
available and, consequently, Landlord's obligation to provide such alternative
location is subject to the availability of such space. Notwithstanding the
foregoing, Tenant shall move the Dish back to its original location after the
Roof Work is completed unless the parties agree to utilize the relocated area
permanently.

(f) Emergencies. Notwithstanding the foregoing, if an emergency situation exists
which Landlord reasonably determines, to be attributable to the Dish, Landlord
shall immediately notify Tenant verbally, who shall act diligently and
expediently to remedy the emergency situation. Should Tenant fail to so remedy
the emergency situation or should Landlord reasonably determine that the
response time by Tenant is not adequate given the nature of the emergency,
Landlord may then shut down the Dish and Tenant shall have no recourse against
Landlord as a result of such action.

(g) Removal of the Dish upon Termination. Following any termination or
expiration of the Lease, Tenant shall remove the Dish from the Building. In
performing such removal, Tenant shall restore the Roof Area and any personal
property and fixtures thereon to as good a condition as existed prior to the
installation or placement of the Dish, reasonable wear and tear excepted. If
Tenant fails to remove the Dish within ten (10) days after expiration or earlier
termination of the Lease, Landlord may remove and

-29-

--------------------------------------------------------------------------------



dispose of the Dish and Tenant shall reimburse Landlord for the reasonable costs
of such removal and restoration of the Roof Area. Moreover, Landlord may deem
the Dish abandoned, in which event the Dish shall become Landlord's property.
This subsection (g) shall survive the expiration or earlier termination of the
Lease.

(h) Utilities. Tenant shall be responsible for obtaining and paying for all
utilities to operate the Dish.

(i) Indemnification. Any language in the Lease notwithstanding, except to the
extent arising directly as a result of Landlord's gross negligence or willful
misconduct, Landlord shall not be liable and Tenant shall indemnify, defend and
hold Landlord harmless from and against any and all liability, damages
(including but not limited to personal injury, death, or property damages),
costs and expenses (including, without limitation, attorneys' fees actually
incurred, without regard to statutory interpretation) incurred by Landlord
arising from any Dish related cause whatsoever, including those arising from the
installation, use, maintenance and removal thereof.

Section 17.08

. Tenant Improvements Allowance. Tenant shall have the right, after January 1,
2010, to request in writing that Landlord fund various leasehold improvements
within the Leased Premises and/or improvements to the Leased Premises that
Tenant leases from Landlord's affiliate, Duke Realty Limited Partnership,
located at 5200 East Paramount Parkway, Morrisville, North Carolina, 27560 (the
"Tenant Improvements") which improvements must be completed and funded prior to
December 31, 2011, and shall be subject to Landlord's review and approval. If
Tenant fails to exercise such right as aforesaid, Tenant shall be deemed to have
waived its rights pursuant to this Section 17.08. Tenant shall be responsible
for the cost to construct and install the Tenant Improvements only to the extent
that the cost statement, taking into account any increases or decreases
resulting from any change orders, exceeds Four Hundred Eighty-Two Thousand Two
Hundred Forty-One and No/100 Dollars ($482,241.00) (the "TI Allowance"). In the
event that Landlord is selected as general contractor, if the cost to construct
and install the Tenant Improvements will exceed the TI Allowance, Tenant shall
deliver fifty percent (50%) of such excess to Landlord within ten (10) business
days following Landlord's written demand therefore. Following substantial
completion of the Tenant Improvements, Tenant shall pay to Landlord the
remaining difference between the cost statement (taking into account any
increases or decreases resulting from any change orders) and the TI Allowance
within ten (10) business days of Landlord's request therefor. Tenant's failure
to deliver the payments required in this paragraph shall entitle Landlord to
stop the construction and installation of the Tenant Improvements until such
payment is received, and any resulting delay shall constitute a tenant delay
hereunder. In addition, all delinquent payments shall accrue interest at 15% per
annum. In the event that Tenant does not utilize the entire TI Allowance prior
to December 31, 2011, the remaining portion of the TI Allowance, if any, shall
be retained and belong to Landlord. Tenant agrees that, at Tenant's option, the
construction and installation of the Tenant Improvements to the Leased Premises
shall be performed by a subsidiary or affiliate of Landlord that such subsidiary
or affiliate shall receive an eight percent (8%) fee based upon an open book
approach with its general condition amounts competitive with other general
contracting firms in the Raleigh/Durham area. All subtrades shall be bid to 3
firms for the purpose of determining the most competitive pricing for the
construction of Tenant Improvements. In the event that Tenant does not utilize
Landlord, or a subsidiary or affiliate of Landlord for construction of the
Tenant Improvements, Landlord shall receive an oversight fee equal to three and
one-half percent (3.5%) of the cost of the Tenant Improvements and Landlord
shall provide Tenant and Tenant's contractor with Landlord's reasonable
requirements for such work in the Leased Premises and the payment of the TI
Allowance to Tenant, in Landlord's sole discretion.



Section 17.09

. Emergency Generator.



-30-

--------------------------------------------------------------------------------



(a) Tenant, at its sole cost and expense and subject to the terms of this Lease,
shall have the right to operate and maintain life safety, emergency, and
business sustainability generators and related equipment (collectively, the
"Generators") located in the Leased Premises. Tenant shall operate and maintain
the Generators in accordance with all federal, state and local laws and
regulations and with any protective covenants. Tenant shall be solely
responsible for obtaining any necessary permits and licenses required to operate
and maintain the Generators and shall provide copies thereof to Landlord. Tenant
shall at all times keep the Generators and the surrounding area in a clean and
orderly condition.

(b) Tenant, at its sole cost and expense, shall be responsible for removing
non-life safety generators and the screening surrounding non-life safety
generators and for restoring the Building and/or Common Areas affected by
non-life safety generators and screening to their original condition after such
removal. Tenant agrees, within thirty (30) days after written notice from
Landlord, to remove the non-life safety generators and screening surrounding
same in the event any governmental entity or applicable law or regulation
requires removal thereof or Tenant fails to materially comply with the terms
stated herein. Such removal shall be in accordance with all of the terms and
conditions set forth herein. If Tenant fails to remove non-life safety
generators and screening surrounding same from the Building or Common Areas upon
expiration or earlier termination of the Lease, or after expiration of the
thirty (30) day notice period provided above, non-life safety generators and
screening surrounding same shall be deemed abandoned by Tenant and shall become
the property of Landlord, or Landlord may remove the same at Tenant's expense.

Section 17.10

. Memorandum of Lease. The parties agree that this Lease may not be recorded but
that upon the request of one party, the parties will execute a Memorandum of
Lease for recording. The parties agree to remove the Memorandum of Lease of
record upon the expiration or earlier termination of this Lease. In the event of
an early termination as a result of Tenant's Default and vacation of the Leased
Premises, Tenant agrees that Landlord can unilaterally remove the Memorandum of
Lease of record.



Section 17.11. Compliance With Law

.



(a) Existing Governmental Regulations. If any federal, state or local laws,
ordinances, orders, rules, regulations or requirements (collectively,
"Governmental Requirements") in existence as of the date of the Lease require an
alteration or modification of the Leased Premises (a "Code Modification") and
such Code Modification (i) is not made necessary as a result of the specific use
being made by Tenant of the Leased Premises (as distinguished from an alteration
or improvement which would be required to be made by the owner of any
warehouse-office building comparable to the Building irrespective of the use
thereof by any particular occupant), and (ii) is not made necessary as a result
of any alteration of the Leased Premises by Tenant, such Code Modification shall
be performed by Landlord, and the cost thereof shall be included in Operating
Expenses without being subject to any applicable cap on expenses set forth
herein.

(b) Governmental Regulations - Landlord Responsibility. If, as a result of one
or more Governmental Requirements that are not in existence as of the date of
this Lease, it is necessary from time to time during the Lease Term, to perform
a Code Modification to the Building or the Common Areas that (i) is not made
necessary as a result of the specific use being made by Tenant of Leased
Premises (as distinguished from an alteration or improvement which would be
required to be made by the owner of any warehouse-office building comparable to
the Building irrespective of the use thereof by any particular occupant), and
(ii) is not made necessary as a result of any alteration of the Leased Premises
by Tenant, such Code Modification shall be performed by Landlord and cost
thereof shall be included in Operating Expenses without being subject to any
applicable cap on expenses set forth herein.

-31-

--------------------------------------------------------------------------------



(c) Governmental Regulations - Tenant Responsibility. If, as a result of one or
more Governmental Requirements, it is necessary from time to time during the
Lease Term to perform a Code Modification to the Building or the Common Areas
that is made necessary as a result of the specific use being made by Tenant of
the Leased Premises or as a result of any alteration of the Leased Premises by
Tenant, such Code Modification shall be the sole and exclusive responsibility of
Tenant in all respects; provided, however, that Tenant shall have the right to
retract its request to perform a proposed alteration in the event that the
performance of such alteration would trigger the requirement for a Code
Modification.

Section 17.12

. Tenant Access. Tenant, its employees, agents, and invitees shall have access
to the Leased Premises twenty-four (24) hours a day, seven (7) days a week.
Landlord agrees that if Tenant shall perform all of the covenants and agreements
herein provided to be performed on Tenant's part, Tenant shall at all times
during the Term, have the peaceable and quiet enjoyment of possession of the
Leased Premises without any manner of hindrance from Landlord or any persons
lawfully claiming under Landlord.



Section 17.13. Interruption of Tenant's Business Operation.

 



(a) Notwithstanding anything to the contrary contained in this Lease, if Tenant
cannot reasonably use the Leased Premises for Tenant's Permitted Use by reason
of the failure of Landlord to provide a service required to be provided by
Landlord under this Lease, and such failure is totally within Landlord's control
to correct and such condition exists for three (3) or more consecutive calendar
days after notice thereof has been given by Tenant to Landlord within any thirty
(30) day period, then Tenant may undertake all reasonable action to cure
Landlord's failure of performance.  If Tenant elects to cure such Default,
Tenant shall, prior to commencement of the work to cure the Default, provide to
Landlord a specific description of the work to be performed by Tenant and the
name of Tenant's contractor.  Any materials used shall be of equal or better
quality than currently exists in the Building and Tenant's contractor shall be
adequately insured and of good reputation. Landlord agrees to reimburse Tenant
on demand for all reasonable, third party out-of-pocket expenses incurred by
Tenant in connection therewith, provided that Tenant delivers to Landlord
adequate bills or other supporting evidence substantiating said cost.

(b) In the event Landlord is responsible for an interruption in the supply of
utilities as provided herein, and such interruption adversely affects Tenant's
ability to conduct its business in the Leased Premises for more than three (3)
consecutive business days, Tenant shall be entitled to an abatement of base
rental for each day after the third (3rd) business day during which the
interruption continues as its sole remedy for such interruption; provided,
however, that if Tenant has elected to cure such Default as provided herein and
has caused a delay in restoration of utilities, Tenant shall not be entitled to
an abatement during any period of Tenant Delay.

(c) Landlord agrees that Landlord will not enter into a contract with any site
work contractor for work which may interfere with Tenant's utilities which
releases such contractor from any liability for any interruption of Tenant's
utilities caused by such contractor. In addition, in the event that an
interruption of utilities arises out of the negligence of Landlord's third party
contractor, Landlord agrees to use commercially reasonable efforts to cooperate
with Tenant in Tenant's pursuit of any remedy available to Tenant.

Section 17.14

. Existing Allowance. Notwithstanding the provisions of Section 17.02
hereinabove, Tenant shall have the right to utilize the remaining portion of the
Upfit Allowance (as defined in the Existing Lease) in an amount of Two Hundred
Sixty-Five Thousand Four Hundred Ninety-

-32-

--------------------------------------------------------------------------------



Four and 85/100 Dollars ($265,494.85) for Tenant Improvements as further
described in Section 17.08 above.

 

 

-33-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

LANDLORD:

DUKE CONSTRUCTION LIMITED
PARTNERSHIP, an Indiana limited partnership

By: Duke Business Centers Corporation, an
Indiana corporation, its sole general partner

By: /s/ Jeffrey B. Sheehan
Jeffrey B. Sheehan
Senior Vice President
Raleigh Operations

   

 

 

 

TENANT:

TEKELEC, a California corporation doing
business in North Carolina as Tekelec, Inc.

 

By: /s/ David Rice
Name: DAVID RICE
Title: SVP OPS/SERV

 



 

 

-34-

--------------------------------------------------------------------------------



EXHIBIT A



SITE PLAN OF LEASED PREMISES



[TO BE ADDED]



Exhibit A
Page 1 of 1

--------------------------------------------------------------------------------

EXHIBIT B



INTENTIONALLY OMITTED

 

 

 

Exhibit B
Page 1 of 1

--------------------------------------------------------------------------------

EXHIBIT C

INTENTIONALLY OMITTED



END OF EXHIBIT C

Exhibit C
Page 1 of 1

--------------------------------------------------------------------------------

EXHIBIT D



INTENTIONALLY OMITTED

Exhibit D
Page 1 of 1

--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

1. The sidewalks, entrances, driveways and roadways serving and adjacent to the
Leased Premises shall not be obstructed or used for any purpose other than
ingress and egress. Landlord shall control the Common Areas.

2. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens shall be attached to or hung
in, or used in connection with, any window or door of the Leased Premises other
than Landlord standard window coverings without Landlord's prior written
approval. All electric ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent, of a quality, type, design and
tube color approved by Landlord. Neither the interior nor the exterior of any
windows shall be coated or otherwise sunscreened without written consent of
Landlord.

3. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by any tenant on, about or from any part of the Leased
Premises, the Building or in the Common Areas including the parking area without
the prior written consent of Landlord. In the event of the violation of the
foregoing by any tenant, Landlord may remove or stop same without any liability,
and may charge the expense incurred in such removal or stopping to tenant.

4. The sinks and toilets and other plumbing fixtures shall not be used for any
purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose subtenants, assignees or any of their servants, employees, agents,
visitors or licensees shall have caused the same.

5. No boring shall be permitted, except with the prior written consent of the
Landlord and as the Landlord may direct. Landlord shall direct electricians as
to where and how telephone or data cabling are to be introduced. The location of
telephones, call boxes and other office equipment affixed to the Leased Premises
shall be subject to the approval of Landlord.

6. No bicycles, vehicles, birds or animals of any kind (except seeing eye dogs)
shall be brought into or kept in or about the Leased Premises, and no cooking,
with the exception of on-site cafeteria services, shall be done or permitted by
any tenant on the Leased Premises, except microwave cooking, and the preparation
of coffee, tea, hot chocolate and similar items for tenants and their employees.
No tenant shall cause or permit any unusual or objectionable odors to be
produced in or permeate from the Leased Premises.

7. The Leased Premises shall not be used for manufacturing, unless such use
conforms to the zoning applicable to the area, and the Landlord provides written
consent. No tenant shall occupy or permit any portion of the Leased Premises to
be occupied as an office for the manufacture or sale of liquor, narcotics, or
tobacco in any form, or as a medical office, or as a barber or manicure shop, or
a dance, exercise or music studio, or any type of school or daycare or copy,
photographic or print shop or an employment bureau without the express written
consent of Landlord. The Leased Premises shall not be used for lodging or
sleeping or for any immoral or illegal purpose.

8. No tenant shall make, or permit to be made any unseemly, excessive or
disturbing noises or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, phonograph, unusual noise, or in any other way.
No tenant shall throw anything out of doors, windows or down the passageways.

Exhibit E
Page 1 of 3

--------------------------------------------------------------------------------



9. No tenant, subtenant or assignee nor any of its servants, employees, agents,
visitors or licensees, shall at any time bring or keep upon the Leased Premises
any flammable, combustible or explosive fluid, chemical or substance or firearm.

10. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made to existing locks
or the mechanism thereof. Each tenant must upon the termination of his tenancy,
restore to the Landlord all keys of doors, offices, and toilet rooms, either
furnished to, or otherwise procured by, such tenant and in the event of the loss
of keys so furnished, such tenant shall pay to the Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

11. No tenant shall overload the floors of the Leased Premises. All damage to
the floor, structure or foundation of the Building due to improper positioning
or storage items or materials shall be repaired by Landlord at the sole cost and
expense of tenant, who shall reimburse Landlord immediately upon demand.

12. Each tenant shall be responsible for all persons entering the Building at
tenant's invitation, express or implied. Landlord shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of an invasion, mob riot, public excitement or
other circumstances rendering such action advisable in Landlord's opinion,
Landlord reserves the right without any abatement of rent to require all persons
to vacate the Building and to prevent access to the Building during the
continuance of the same for the safety of the tenants and the protection of the
Building and the property in the Building.

13. Canvassing, soliciting and peddling in the Building are prohibited, and each
tenant shall report and otherwise cooperate to prevent the same.

14. All equipment of any electrical or mechanical nature shall be placed by
tenant in the Leased Premises in settings that will, to the maximum extent
possible, absorb or prevent any vibration, noise and annoyance.

15. There shall not be used in any space, either by any tenant or others, any
hand trucks except those equipped with rubber tires and rubber side guards.

16. The scheduling of tenant move-ins shall be before or after normal business
hours and on weekends, subject to the reasonable discretion of Landlord.

17. The Building is a smoke-free Building. Smoking is strictly prohibited within
the Building. Smoking shall only be allowed in areas designated as a smoking
area by Landlord. Tenant and its employees, representatives, contractors or
invitees shall not smoke within the Building or throw cigar or cigarette butts
or other substances or litter of any kind in or about the Building, except in
receptacles for that purpose. Landlord may, at its sole discretion, impose a
charge against monthly rent of $50.00 per violation by tenant or any of its
employees, representatives, contractors or invitees, of this smoking policy.

18. Tenants will insure that all doors are securely locked, and water faucets,
electric lights and electric machinery are turned off before leaving the
Building.

19 Tenant, its employees, customers, invitees and guests shall, when using the
parking facilities in and around the Building, observe and obey all signs
regarding fire lanes and no-parking and driving speed

Exhibit E
Page 2 of 3

--------------------------------------------------------------------------------



zones and designated handicapped and visitor spaces, and when parking always
park between the designated lines. Landlord reserves the right to tow away, at
the expense of the owner, any vehicle which is improperly parked or parked in a
no-parking zone or in a designated handicapped area, and any vehicle which is
left in any parking lot in violation of the foregoing regulation. All vehicles
shall be parked at the sole risk of the owner, and Landlord assumes no
responsibility for any damage to or loss of vehicles.

20. Tenant shall be responsible for and cause the proper disposal of medical
waste, including hypodermic needles, created by its employees.

21. No outside storage is permitted including without limitation the storage of
trucks and other vehicles.

22. No tenant shall be allowed to conduct an auction from the Leased Premises
without the prior written consent of Landlord.

It is Landlord's desire to maintain in the Building and Common Areas the highest
standard of dignity and good taste consistent with comfort and convenience for
tenants. Any action or condition not meeting this high standard should be
reported directly to Landlord. The Landlord reserves the right to make such
other and further rules and regulations as in its judgment may from time to time
be necessary for the safety, care and cleanliness of the Building and Common
Areas, and for the preservation of good order therein.

 

 

END OF EXHIBIT E

Exhibit E
Page 3 of 3

--------------------------------------------------------------------------------

EXHIBIT F



PERIMETER TWO REFUSAL SPACE



[TO BE ADDED]

Exhibit F
Page 1 of 1

--------------------------------------------------------------------------------

EXHIBIT G



PERIMETER ONE REFUSAL SPACE



[TO BE ADDED]

Exhibit G
Page 1 of 1

--------------------------------------------------------------------------------

EXHIBIT H



ADJACENT LAND



[TO BE ADDED]

Exhibit H
Page 1 of 1

--------------------------------------------------------------------------------

EXHIBIT I



BLS INDEX



[TO BE ADDED]



 

Exhibit I
Page 1 of 1

--------------------------------------------------------------------------------